 
 
I 
108th CONGRESS 2d Session 
H. R. 5397 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To improve the retirement security of American families. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Retirement Enhancement Act of 2004. 
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title and table of contents 
Title I—Improved participation and vesting 
Sec. 101. Minimum coverage requirements 
Sec. 102. Minimum participation requirements 
Sec. 103. Faster vesting of benefits under defined contribution plans 
Sec. 104. Prohibition of requests by plan sponsors for waiver of employee rights 
Sec. 105. Model small employer group pension plan 
Sec. 106. Enforcement under ERISA of requirements for simplified employee pensions 
Title II—Improved pension protections for women 
Sec. 201. Elimination of integration with workers’ compensation and similar benefits 
Sec. 202. Spousal consent required for distributions from defined contribution plans 
Sec. 203. Modification of joint and survivor annuity requirements 
Sec. 204. Division of pension benefits upon divorce 
Sec. 205. Periods of family and medical leave treated as hours of service for pension participation and vesting 
Sec. 206. Right of spouse to know distribution information 
Sec. 207. Repeal of reduction in military Survivor Benefit Plan annuities at age 62 
Sec. 208. Survivor annuities for widows, widowers, and former spouses of Federal employees who die before attaining age for deferred annuity under Civil Service Retirement System 
Sec. 209. Order of precedence for disposition of amounts remaining in the thrift savings account of a Federal employee (or former employee) who dies before making an effective election controlling such disposition 
Sec. 210. Amendments relating to effective date provision of the Civil Service Retirement Spouse Equity Act of 1984 
Sec. 211. Entitlement of divorced spouses to railroad retirement annuities independent of actual entitlement of employee 
Sec. 212. Extension of tier II railroad retirement benefits to surviving former spouses pursuant to divorce agreements 
Title III—Simplified investment standards 
Sec. 301. Exemption from prohibited transaction rules for certain aborted emergent transactions 
Sec. 302. Prohibited transaction exemption for the provision of investment advice 
Sec. 303. Participation of participants in trusteeship of single-employer plans providing for employee contributions 
Sec. 304. Diversification of investment of account assets held under individual account plans 
Sec. 305. Removal of $500,000 cap on bonding requirement 
Sec. 306. Disclosure regarding investments and voting of proxies 
Sec. 307. Immediate warning of excessive stock holdings 
Sec. 308. Report to participants and beneficiaries of trades in employer securities 
Title IV—Improvements in pension information and enforcement 
Sec. 401. Pension benefit information 
Sec. 402. Disclosures to Secretary of Labor relating to plan termination and relating to plan sponsors after acquisition or merger of plans 
Sec. 403. Disclosure of operating income of employers adjusted so as to exclude certain components mandated in FASB rules governing accounting for defined benefit pension plans 
Sec. 404. Specific information regarding multiemployer plans included in annual report 
Sec. 405. Limited scope audits 
Sec. 406. Reporting and enforcement requirements for employee benefit plans 
Sec. 407. Study of pension trends and characteristics 
Sec. 408. Early resolution program for pension benefit claims 
Sec. 409. Review of benefit determinations 
Sec. 410. Allowable relief 
Sec. 411. Assessment by Secretary of Labor of penalties for failures to meet disclosure requirements 
Sec. 412. Missing participants and unclaimed benefits 
Sec. 413. Fiduciary duties with respect to changes in investment options 
Sec. 414. Office of Pension Participant Advocacy 
Sec. 415. Exclusivity of powers and procedures applicable to rights or claims 
Title V—Improved pension protections for the changing workforce 
Sec. 501. Loans from retirement plans for health insurance and job training expenses 
Sec. 502. Automatic rollover upon mandatory distribution in excess of $1,000 
Sec. 503. Prompt distribution from defined contribution plans upon termination of participant’s covered employment 
Title VI—General provisions 
Sec. 601. General effective date 
Sec. 602. Plan amendments   
IImproved participation and vesting 
101.Minimum coverage requirements 
LAJohnston: Revised 9/20/04, using 9/15/04 draft. Replaced text of new sec. 201A. 
(a)In generalPart 2 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 201 et seq.) is amended by inserting after section 201 the following new section: 
 
201A.Minimum coverage requirements 
(a)General ruleEach pension plan maintained by an employer shall benefit all employees of the employer. 
(b)Exclusion of certain employees 
(1)In generalSubject to paragraph (2), in determining, in the case of any plan, whether the requirements of subsection (a) are met with respect to the employees of the employer maintaining the plan, there shall be excluded from consideration— 
(A)employees who are included in a unit of employees covered by an agreement which, as determined in accordance with regulations issued by the Secretary, constitutes a collective bargaining agreement between employee representatives and the employer or 2 or more employers including the employer, if there is evidence that retirement benefits were the subject of good faith bargaining between the employee representatives and the employer or employers, 
(B)in the case of a trust, forming a part of the plan, which is established or maintained pursuant to an agreement which, as determined in accordance with regulations issued by the Secretary, constitutes a collective bargaining agreement between airline pilots represented in accordance with title II of the Railway Labor Act and the employer or 2 or more employers including the employer, all employees not covered by the agreement, and 
(C)employees who are nonresident aliens and who receive no earned income (within the meaning of section 911(d)(2) of the Internal Revenue Code of 1986) from the employer which constitutes income from sources within the United States (within the meaning of section 861(a)(3) of such Code). 
(2)Special rules 
(A)Treatment of employees in units covered by collective bargaining agreementsSubsection (a) shall apply separately with respect to employees (of an employer referred to in paragraph (1)(A)) who are in a unit of employees described in paragraph (1)(A). 
(B)Treatment of certain airline employeesParagraph (1)(B) shall not apply in the case of any plan (of which the trust referred to in paragraph (1)(B) forms a part) if the plan provides for contributions or benefits for employees whose principal duties are not customarily performed aboard aircraft in flight. 
(c)Exclusion of employees not meeting age and service requirements 
(1)In GeneralIf a plan— 
(A)prescribes, consistent with section 202(a), minimum age and service requirements as a condition of participation, and 
(B)excludes all employees not meeting such requirements from participation,then such employees shall be excluded from consideration for purposes of this section. 
(2)Requirements may be met separately with respect to excluded groupIf employees not meeting the minimum age or service requirements of section 202(a)(1) (without regard to subparagraph (B) thereof) are covered under a plan of the employer which meets the requirements of subsection (a) separately with respect to such employees, such employees may be excluded from consideration in determining whether any plan of the employer meets the requirements of subsection (a). 
(3)Requirements not treated as being met before entry dateAn employee shall not be treated as meeting the age and service requirements described in this subsection until the first date on which, under the plan, any employee with the same age and service would be eligible to commence participation in the plan. 
(d)Line of business exception 
(1)In GeneralIf, under section 414(r) of the Internal Revenue Code of 1986, an employer is treated as operating separate lines of business for a year, the employer may apply the requirements of this section for such year separately with respect to employees in each separate line of business. 
(2)Plan must be nondiscriminatoryParagraph (1) shall not apply with respect to any plan maintained by an employer unless such plan benefits such employees as qualify under a classification set up by the employer and found by the Secretary of the Treasury not to be discriminatory in favor of highly compensated employees. 
(e)Definitions and special rulesFor purposes of this section— 
(1)Highly compensated employeeThe term highly compensated employee has the meaning given such term by section 414(q) of the Internal Revenue Code of 1986. 
(2)Aggregation rulesAn employer may elect to designate— 
(A)2 or more trusts, 
(B)1 or more trusts and 1 or more annuity plans, or 
(C)2 or more annuity plans,as part of 1 plan to determine whether the requirements of this section are met with respect to such plan. 
(3)Special rules for certain dispositions or acquisitions 
(A)In GeneralIf a person becomes, or ceases to be, a member of a group described in subsection (b), (c), (m), or (o) of section 414 of such Code, then the requirements of this section shall be treated as having been met during the transition period with respect to any plan covering employees of such person or any other member of such group if— 
(i)such requirements were met immediately before each such change, and 
(ii)the coverage under such plan is not significantly changed during the transition period (other than by reason of the change in members of a group) or such plan meets such other requirements as the Secretary of the Treasury may prescribe by regulation. 
(B)Transition periodFor purposes of subparagraph (A), the term transition period means the period— 
(i)beginning on the date of the change in members of a group, and 
(ii)ending on the last day of the 1st plan year beginning after the date of such change. 
(4)Eligibility to contributeIn the case of contributions which are subject to section 401(k) or 401(m) of the Internal Revenue Code of 1986, employees who are eligible to contribute (or elect to have contributions made on their behalf) shall be treated as benefiting under the plan. 
(5)RegulationsThe Secretary of the Treasury shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section.. 
(b)Clerical amendmentThe table of contents in section 1 of such Act is amended by inserting after the item relating to section 201 the following new item:  
 
 
Sec. 201A. Minimum coverage requirements .  
102.Minimum participation requirements 
(a)In GeneralSections 202(a)(3), 203(b)(2), and 204(b)(4) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1052(a)(3), 1053(b)(2), and 1054(b)(4)) are each amended by striking 1,000 hours each place it appears and inserting 750 hours. 
(b)Conforming amendments 
(1)Sections 202(a)(3)(D), 203(b)(2)(D), and 204(b)(4)(E) (29 U.S.C. 1052(a)(3)(D), 1053(b)(2)(D), and 1054(b)(4)(E)) are each amended by striking 125 days and inserting 94 days. 
(2)Sections 202(b)(5)(B) and 203(b)(3)(E)(ii) (29 U.S.C. 1052(b)(5)(B) and 1053(b)(3)(E)(ii)) are each amended by striking 501 hours and inserting 376 hours. 
(3)Section 203(b)(3)(A) (29 U.S.C. 1053(b)(3)(A)) is amended by striking 500 hours and inserting 375 hours. 
103.Faster vesting of benefits under defined contribution plansSection 203(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(a)) is amended— 
(1)by striking paragraph (2)(A) and inserting the following: 
 
(A)A plan satisfies the requirements of this subparagraph if an employee has a nonforfeitable right to 100 percent of the employee’s accrued benefit derived from employer contributions— 
(i)in the case of a defined benefit plan, as of completion by the employee of at least 5 years of service, or 
(ii)in the case of a defined contribution plan, as of completion by the employee of at least 3 years of service. ; 
(2)in paragraph (2)(B), by inserting after if the following: the plan is a defined benefit plan and, under the plan,; and 
(3)in paragraph (4), by striking paragraph (2) shall be applied— and all that follows through subparagraph (B): and inserting paragraph (2)(B) shall be applied by substituting for the table contained therein the following table:. 
104.Prohibition of requests by plan sponsors for waiver of employee rights 
(a)In generalPart 2 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1051 et seq.) is amended— 
(1)by redesignating section 211 as section 212; and 
(2)by inserting after section 210 the following new section: 
 
211.Prohibition of requests by plan sponsors for waiver of employee rightsA plan sponsor may not request any individual to waive any right of coverage under, or participation in, any pension plan which is granted by this title.. 
(b)Clerical amendmentThe table of contents in section 1 of such Act is amended— 
(1)by striking the item relating to section 211; and 
(2)by inserting after the item relating to section 210 the following new items:  
 
 
Sec. 211. Prohibition of requests by plan sponsors for waiver of employee rights 
Sec. 212. Effective dates. 
105.Model small employer group pension plan 
(a)In GeneralSection 206 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056) is amended by adding at the end the following new subsection: 
 
(g)Model simplified group pension plans 
(1)Establishment of model planThe Secretary, in consultation with the Secretary of the Treasury, shall prescribe by regulations one or more model simplified group pension plans which would— 
(A)provide simplicity and minimal administrative responsibilities to employers and provide adequate retirement benefits to employees upon adoption by an employer, including models which could be established by a group of small employers, an employee association, an employer association, or a financial institution, 
(B)cover all employees of the employer, 
(C)accept contributions from successive employers, 
(D)readily permit and accept rollovers to and from other qualified plans (as defined in section 203(e)(2)), and 
(E)constitute a plan meeting the requirements of this Act and Internal Revenue Code of 1986.In devising a model pension plan, the Secretary shall consider the adequacy of existing simplified employee pension plan alternatives and may make recommendations to adopt such plans as model simplified plans. 
(2)Advertisement of model planThe Secretary, in consultation with the Secretary of the Treasury and the Administrator of the Small Business Administration, shall advertise the model plans developed pursuant to paragraph (1), including through contracts (to the extent provided in appropriation Acts) with applicable organizations, to ensure that small employers and their employees are apprised of the availability of administratively simple single and group pension plans.. 
(b)Exemption of plan sponsor from fiduciary liabilitySection 404(a) of such Act (29 U.S.C. 1104(a)) is amended by adding at the end the following new paragraph: 
 
(3)A plan sponsor of an employee benefit plan shall not be liable under this part in connection with such plan for any act or practice by such plan sponsor consistent with the requirements of such plan if such plan conforms to the terms of a model simplified group pension plan prescribed pursuant to section 206(g).. 
(c)Initial regulationsRegulations under section 206(g) of the Employee Retirement Income Security Act of 1974 (added by this section) for the first model simplified pension plans shall be issued within 12 months after the date of the enactment of this Act. 
(d)StudyNot later than 3 years after the date of the enactment of this Act, the Secretary of Labor and the Secretary of the Treasury shall conduct a joint study to determine the feasibility of permitting non-highly compensated employees whose employer does not cover them under a pension plan, and other non-covered individuals, to seek an automatic payroll deduction or other deferral mechanism to make contributions to a pension plan conforming to the the requirements of a model simplified group pension plan developed pursuant to section 206(g) of the Employee Retirement Income Security Act of 1974 or to similar pension plans. Such Secretaries shall submit a joint report to the Congress describing the results of such study and making such recommendations as the Secretaries determine necessary or appropriate. 
106.Enforcement under ERISA of requirements for simplified employee pensionsSubtitle A of title III of the Employee Retirement Income Security Act of 1974 is amended by adding after section 3004 (29 U.S.C. 1204) the following new section: 
 
3005.Treatment of simplified employee pensionsFor purposes of part 5 of subtitle B of title I, the requirements of section 408(k) of the Internal Revenue Code of 1986 relating to simplified employee pensions (as defined in section 408(k)(1) of such Code) shall be treated as requirements of title I applicable to employee pension benefit plans (as defined in section 3(2)) which are such simplified employee pensions..  
IIImproved pension protections for women 
201.Elimination of integration with workers’ compensation and similar benefitsSection 206 of the Employee Retirement Income Security Act of 1974 (as amended by section 105(a)) is amended further by adding at the end the following new subsection: 
 
(h)Integration with workers’ compensation and similar benefits precludedBenefits under an employee pension benefit plan may not vary based on the amount of benefits received by a participant or beneficiary under an applicable worker’s compensation law, unemployment compensation law, or disability insurance law, or on whether the participant or beneficiary is entitled to such benefits.. 
202.Spousal consent required for distributions from defined contribution plans 
(a)In GeneralSection 205(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1055(b)) is amended to read as follows: 
 
(b) 
(1)This section shall apply to any defined benefit plan and to any individual account plan. 
(2)Notwithstanding paragraph (1), this section shall not apply to a plan which the Secretary of the Treasury or his delegate has determined is a plan described in section 404(c) of the Internal Revenue Code of 1986 (or a continuation thereof) in which participation is substantially limited to individuals who, before January 1, 1976, ceased employment covered by the plan.. 
(b)Hardship distributionSection 205 of such Act (29 U.S.C. 1055) is amended by adding at the end the following new subsection: 
 
(m)This section shall not apply to a hardship distribution under section 401(k)(2)(B)(i)(IV) of the Internal Revenue Code of 1986.. 
(c)Special rule for cash-outsSection 205(g) of such Act (29 U.S.C. 1055(g)) is amended— 
(1)by adjusting the margination of paragraph (3) so as to align such paragraph with the margination of paragraphs (1) and (2); and 
(2)by adding at the end the following new paragraph: 
 
(4)Special rule for defined contribution plans 
(A)In GeneralIn the case of an individual account plan, notwithstanding paragraph (2), if the present value of the qualified joint and survivor annuity or the qualified preretirement survivor annuity exceeds $10,000, the plan shall immediately distribute 50 percent of the present value of such annuity to each spouse, unless otherwise elected in advance by the spouse in writing in accordance with such regulations as the Secretary may prescribe. Section 211 shall apply with respect to each spouse’s rights under this paragraph as if such spouse were an employee referred to in such section. 
(B)ExceptionThe plan may distribute a different percentage of the present value of an annuity to each spouse if a court order or contractual agreement between the spouses provides for such different percentage.. 
203.Modification of joint and survivor annuity requirements 
(a)Option to elect qualified alternative joint and survivor annuity form of benefit upon waiver of qualified joint and survivor annuity form of benefit 
(1)In generalSection 205(c)(1)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1055(c)(1)(A)) is amended to read as follows: 
 
(A)under the plan, each participant— 
(i)may elect at any time during the applicable election period to waive the qualified joint and survivor annuity form of benefit, 
(ii)may elect at any time during the applicable election period to waive the qualified preretirement survivor annuity form of benefit, 
(iii)may elect at any time during the applicable election period, in any case in which the qualified joint and survivor annuity form of benefit is not provided by reason of a waiver under clause (i), to be provided a qualified alternative joint and survivor annuity form of benefit, and 
(iv)may revoke any such election at any time during the applicable election period, and. 
(2)Qualified alternative joint and survivor annuity definedSection 205(d) of such Act (29 U.S.C. 1055(d)) is amended— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;  
(B)by inserting (1) after (d); and 
(C)by adding at the end the following new paragraph: 
 
(2) 
(A)For purposes of this section, the term qualified alternative joint and survivor annuity means an annuity— 
(i)for the life of the participant with a survivor annuity for the life of the spouse which is equal to the applicable percentage (determined under subparagraph (B)) of (and not greater than 100 percent of) the amount of the annuity which is payable during the joint lives of the participant and the spouse, and 
(ii)which is the actuarial equivalent of a single annuity for the life of the participant.Such term also includes any annuity form having the effect of an annuity described in the preceding sentence. 
(B) 
(i)For purposes of subparagraph (A)— 
(I)if the base survivor annuity percentage is less than 75 percent, the applicable percentage is 75 percent, and 
(II)if the base survivor annuity percentage is equal to at least 75 percent, the applicable percentage is 50 percent. 
(ii)For purposes of clause (i), the term survivor annuity percentage means the percentage which the survivor annuity under the plan’s qualified joint and survivor annuity form of benefit bears to the annuity payable during the joint lives of the participant and the spouse under such form of benefit..  
(b)Exemption in the case of plans offering fully subsidized qualified joint and survivor annuitiesSection 205(c)(5) of such Act (29 U.S.C. 1055(c)(5)) is amended— 
(1)by redesignating subparagraph (B) as subparagraph (C); and 
(2)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)The requirements of this subsection shall not apply with respect to the qualified alternative joint and survivor annuity form of benefit if the plan fully subsidizes the costs of the qualified joint and survivor annuity form of benefit.. 
(c)Illustration requirementClause (i) of section 205(c)(3)(A) of such Act (29 U.S.C. 1055(c)(3)(A)) is amended to read as follows: 
 
(i)the terms and conditions of the qualified joint and survivor annuity form of benefit offered by the plan, the terms and conditions of the qualified preretirement survivor annuity form of benefit offered by the plan, and the terms and conditions of the qualified alternative joint and survivor annuity form of benefit offered by the plan, accompanied by an illustration of the benefits under each such form of benefit for the particular participant and spouse and an acknowledgement form to be signed by the participant and the spouse that they have read and considered the illustration before any election is made pursuant to clause (i) or (ii) of subsection (c)(1)(A)..  
(d)Rule of constructionFor purposes of section 204(g) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1054(g)), a plan shall not be treated as having decreased the accrued benefit of a participant solely by reason of the adoption of a plan amendment under which a qualified alternative joint and survivor annuity form of benefit is added to the plan in accordance with section 205(c)(1)(A)(ii) of such Act (as amended by this section). 
204.Division of pension benefits upon divorce 
(a)In GeneralSection 206(d)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(d)(3)) is amended by redesignating subparagraph (N) as subparagraph (O) and by inserting after subparagraph (M) the following new subparagraph: 
 
(N)Special rules and procedures for domestic relations orders not specifying division of pension benefits 
(i)In GeneralIn any case in which— 
(I)a domestic relations order (including an annulment or other order of marital dissolution) relates to provision of marital property with respect to a marriage of at least 5 years duration between an individual who is a participant in a pension plan and such individual’s former spouse, 
(II)such order, and all prior orders (if any) described in subclause (I) relating to such marriage, do not specifically provide that pension benefits were considered by the parties and that no division of such benefits is intended, 
(III)such order is not a qualified domestic relations order (as determined without regard to this subparagraph) and there is no other prior qualified domestic relations order issued in connection with the dissolution of the marriage to which such order relates, and 
(IV)the former spouse notifies the plan within the period prescribed under clause (vii) that the former spouse is entitled to benefits under the plan in accordance with the provisions of this subparagraph,such domestic relations order shall be treated as a qualified domestic relations order for purposes of this paragraph. 
(ii)Amount of benefitAny domestic relations order treated as a qualified domestic relations order under clause (i) shall be treated as specifying that the former spouse is entitled to the applicable percentage of the marital share of the participant’s accrued benefit. 
(iii)Marital shareFor purposes of clause (ii), the marital share of a participant’s accrued benefit is an amount equal to the product of— 
(I)such benefit as of the date of the first payment under the plan (to the extent such accrued benefit is vested on the date of the dissolution of the marriage or any later date), and 
(II)a fraction, the numerator of which is the period of participation by the participant under the plan starting with the date of marriage and ending with the date of dissolution of marriage, and the denominator of which is the total period of participation by the participant under the plan. 
(iv)Applicable percentageFor purposes of clause (ii), the applicable percentage is— 
(I)except as provided in subclause (II), 50 percent, and 
(II)in the case of a participant who fails to provide the plan with notice of a domestic relations order within the time prescribed under clause (v), 67 percent. 
(v)Notice by participantEach participant in a pension plan shall, within 60 days after the dissolution of the marriage of the participant— 
(I)notify the plan administrator of the plan of such dissolution, and 
(II)provide to the plan administrator a copy of the domestic relations order (including an annulment or other order of marital dissolution) providing for such dissolution and the last known address of the participant’s former spouse. 
(vi)Notice by plan administratorEach plan administrator receiving notice under clause (v) shall promptly notify the former spouse of a participant of such spouse’s rights under this subparagraph, including the time period within which such spouse is required to notify the plan of the spouse’s intention to claim rights under this subparagraph. 
(vii)Notice by former spouseA former spouse may notify the plan administrator of such spouse’s intent to claim rights under this subparagraph at any time before the last day of the 1-year period following receipt of notice under clause (vi). 
(viii)Coordination with plan proceduresThe determination under subparagraph (G)(i)(II) with respect to a domestic relations order to which this subparagraph applies shall be made within a reasonable period of time after the plan administrator receives the notice described in clause (vii). 
(ix)Interpretation as qualified domestic relations orderEach plan shall establish reasonable rules for determining how any such deemed domestic relations order is to be interpreted under the plan so as to constitute a qualified domestic relations order that satisfies subparagraphs (C) through (E) (and a copy of such rules shall be provided to such former spouse promptly after delivery of the divorce decree). Such rules— 
(I)may delay the effect of such an order until the earlier of the date the participant is fully vested or has terminated employment, 
(II)may allow distribution to the former spouse to be made immediately, 
(III)shall permit the former spouse to be paid not later than the earliest retirement age under the plan or the participant’s death, 
(IV)may require the submitter of the divorce decree to present a marriage certificate or other evidence of the marriage date to assist in benefit calculations, and 
(V)may conform to the rules applicable to qualified domestic relations orders regarding form or type of benefit.. 
(b)Effective dateThe amendment made by this section shall apply with respect to notifications made by former spouses pursuant to section 206(d)(3)(N)(vii) of the Employee Retirement Income Security Act of 1974 (added by this section) after December 31, 2005. 
205.Periods of family and medical leave treated as hours of service for pension participation and vesting 
(a)Participation 
(1)In GeneralParagraph (3) of section 202(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1052(a)(3)) is amended by adding at the end the following new subparagraph: 
 
(E) 
(i)For purposes of this subsection, in the case of an individual who is absent from work on leave required to be given to such individual under the Family and Medical Leave Act of 1993, the plan shall treat as hours of service— 
(I)the hours of service which otherwise would normally have been credited to such individual but for such absence, or 
(II)in any case in which the plan is unable to determine the hours described in subclause (I), 8 hours of service per day of absence.   
(ii)The hours described in clause (i) shall be treated as hours of service as provided in this subparagraph— 
(I)only in the year in which the absence from work begins, if section 203(b)(2)(E)(ii)(I) requires hours to be credited to the year in which the absence from work begins, or 
(II)in any other case, in the immediately following year.. 
(2)Coordination with treatment of maternity and paternity absences under break in service rulesSubparagraph (A) of section 202(b)(5) of such Act (29 U.S.C. 1052(b)(5)(A)) is amended by adding at the end the following new sentence: The preceding sentence shall apply to an absence from work only if no part of such absence is required to be given under the Family and Medical Leave Act of 1993.. 
(b)Vesting 
(1)In GeneralParagraph (2) of section 203(b) of such Act (29 U.S.C. 1053(b)(2)) is amended by adding at the end the following new subparagraph: 
 
(E) 
(i)For purposes of this subsection, in the case of an individual who is absent from work on leave required to be given to such individual under the Family and Medical Leave Act of 1993, the plan shall treat as hours of service— 
(I)the hours of service which otherwise would normally have been credited to such individual but for such absence, or 
(II)in any case in which the plan is unable to determine the hours described in subclause (I), 8 hours of service per day of absence. 
(ii)The hours described in clause (i) shall be treated as hours of service as provided in this subparagraph— 
(I)only in the year in which the absence from work begins, if the participant’s rights in his accrued benefit derived from employer contributions are to any extent not nonforfeitable and the participant would have a year of service solely because the period of absence is treated as hours of service as provided in clause (i); or 
(II)in any other case, in the immediately following year.. 
(2)Coordination with treatment of maternity and paternity absences under break in service rulesClause (i) of section 203(b)(3)(E) of such Act (29 U.S.C. 1053(b)(3)(E)(i)) is amended by adding at the end the following new sentence: The preceding sentence shall apply to an absence from work only if no part of such absence is required to be given under the Family and Medical Leave Act of 1993.. 
(c)Application to current employeesThe amendments made by this section shall not apply to any employee who does not have at least 1 hour of service in any plan year beginning after December 31, 2005. 
206.Right of spouse to know distribution informationParagraph (3) of section 205(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1055(c)(3)) is amended by adding at the end the following new subparagraph: 
 
(C)At the time a plan provides a participant with a written explanation under subparagraph (A) or (B), such plan shall provide a copy of such explanation to such participant’s spouse. If the last known address of the spouse is the same as the last known address of the participant, the requirement of the preceding sentence shall be treated as met if the copy referred to in the preceding sentence is included in a single mailing made to such address and addressed to both such participant and spouse.. 
207.Repeal of reduction in military Survivor Benefit Plan annuities at age 62 
(a)Computation of annuity for a spouse, former spouse, or childSubsection (a) of section 1451 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking shall be determined as follows: and all that follows and inserting the following: shall be the amount equal to 55 percent of the base amount.; 
(2)in paragraph (2), by striking shall be determined as follows: and all that follows and inserting the following: shall be the amount equal to a percentage of the base amount that is less than 55 percent and is determined under subsection (f).. 
(b)Annuities for survivors of certain persons dying during a period of special eligibility for SBPSubsection (c)(1) of such section is amended by striking shall be determined as follows: and all that follows and inserting the following:  
shall be the amount equal to 55 percent of the retired pay to which the member or former member would have been entitled if the member or former member had been entitled to that pay based upon his years of active service when he died determined as follows: 
(A)In the case of an annuity provided under section 1448(d) of this title (other than in a case covered by subparagraph (B)), such retired pay shall be computed as if the member had been retired under section 1201 of this title on the date of the member’s death with a disability rated as total. 
(B)In the case of an annuity provided under section 1448(d)(1)(A) of this title by reason of the death of a member not in line of duty, such retired pay shall be computed based upon the member’s years of active service when he died. 
(C)In the case of an annuity provided under section 1448(f) of this title, such retired pay shall be computed based upon the member or former member’s years of active service when he died computed under section 12733 of this title.. 
(c)Repeal of requirement for reductionSuch section is further amended by striking subsection (d). 
(d)Repeal of unnecessary supplemental SBP 
(1)Subchapter III of chapter 73 of title 10, United States Code, is repealed. 
(2)The table of subchapters at the beginning of such chapter is amended by striking the item relating to subchapter III. 
(e)Effective dateThe amendments made by this section shall take effect on October 1, 2005, and shall apply with respect to annuity payments for months beginning on or after that date. 
208.Survivor annuities for widows, widowers, and former spouses of Federal employees who die before attaining age for deferred annuity under Civil Service Retirement System 
(a)Benefits for widow or widowerSection 8341(f) of title 5, United States Code, is amended— 
(1)in the matter preceding paragraph (1)— 
(A)by inserting a former employee separated from the service with title to deferred annuity from the Fund dies before having established a valid claim for annuity and is survived by a spouse, or if before a Member; and 
(B)by inserting of such former employee or Member after the surviving spouse; 
(2)in paragraph (1)— 
(A)by inserting former employee or before Member commencing; and 
(B)by inserting former employee or before Member dies; and 
(3)in the undesignated sentence following paragraph (2)— 
(A)in the matter preceding subparagraph (A), by inserting former employee or before Member; and 
(B)in subparagraph (B), by inserting former employee or before Member. 
(b)Benefits for former spouseSection 8341(h) of title 5, United States Code, is amended— 
(1)in paragraph (1), by inserting former employee entitled to a deferred annuity under section 8338(a) of this title, after employee, Member, annuitant,; and   
(2)in paragraph (2)— 
(A)in subparagraph (A)(ii) by striking or annuitant, and inserting annuitant, or former employee; and 
(B)in subparagraph (B)(iii) by inserting former employee or before Member. 
(c)Protection of survivor benefit rightsSection 8339(j)(3) of title 5, United States Code, is amended by adding at the end the following: The Office shall provide by regulation for the application of this subsection to the widow, widower, or surviving former spouse of a former employee who dies after having separated from the service with title to a deferred annuity under section 8338(a) but before having established a valid claim for annuity.. 
(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply only in the case of a former employee who dies on or after such date.  
209.Order of precedence for disposition of amounts remaining in the thrift savings account of a Federal employee (or former employee) who dies before making an effective election controlling such disposition 
(a)In generalSection 8433(e) of title 5, United States Code, is amended— 
(1)by striking (e) and inserting (e)(1); 
(2)by striking all that follows paid and inserting in accordance with paragraph (2).; and 
(3)by adding at the end the following: 
 
(2)An amount under paragraph (1) shall be paid in a manner consistent with the provisions of section 8424(d), except that, in applying the order of precedence under such provisions— 
(A)the widow or widower of the decedent shall be the first party entitled to receive (instead of any designated beneficiary); and 
(B)if there is no widow or widower, the party next entitled to receive shall be the beneficiary or beneficiaries designated by the employee or Member (or former employee or Member) in accordance with the procedures that would otherwise normally apply, subject to such additional conditions as the Executive Director shall by regulation prescribe based on section 205(c)(2) of the Employee Retirement Income Security Act of 1974 (relating to spousal consent requirements).. 
(b)Effective dateThis section and the amendment made by this section shall take effect on the 90th day after the date of the enactment of this Act, and shall apply in the case of any individual who dies on or after such 90th day.  
210.Amendments relating to effective date provision of the Civil Service Retirement Spouse Equity Act of 1984 
(a)Elimination of certain bars to eligibilitySection 4(b) of the Civil Service Retirement Spouse Equity Act of 1984 (5 U.S.C. 8341 note) is amended— 
(1)in paragraph (1)(B)(i), by striking after September 14, 1978, and; and 
(2)by repealing paragraph (4). 
(b)New deadline for applications 
(1)In generalSection 4(b)(1)(B)(iv) of the Civil Service Retirement Spouse Equity Act of 1984 is amended by striking May 7, 1989 and inserting May 7th of the year following the year in which the Retirement Enhancement Act of 2004 is enacted. 
(2)Authority to waive deadlineSection 4(b) of the Civil Service Retirement Spouse Equity Act of 1984 is amended by adding at the end the following: 
 
(6) 
(A)The Director of the Office of Personnel Management may waive the deadline under paragraph (1)(B)(iv) in any case in which the Director determines that the circumstances so warrant. 
(B)In making a determination under this paragraph, one of the factors which may be taken into account is whether the individual involved has previously submitted a timely application under this section— 
(i)which was denied; but 
(ii)which, based on criteria applied under this section pursuant to changes in law subsequent to the denial, would have been approved.. 
211.Entitlement of divorced spouses to railroad retirement annuities independent of actual entitlement of employee 
(a)In generalSection 2 of the Railroad Retirement Act of 1974 (45 U.S.C. 231a) is amended— 
(1)in subsection (c)(4)(i), by striking (A) is entitled to an annuity under subsection (a)(1) and (B); and 
(2)in subsection (e)(5), by striking or divorced wife the second place it appears. 
(b)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act. 
212.Extension of tier II railroad retirement benefits to surviving former spouses pursuant to divorce agreements 
(a)In generalSection 5 of the Railroad Retirement Act of 1974 (45 U.S.C. 231d) is amended by adding at the end the following: 
 
(d)Notwithstanding any other provision of law, the payment of any portion of an annuity computed under section 3(b) to a surviving former spouse in accordance with a court decree of divorce, annulment, or legal separation or the terms of any court-approved property settlement incident to any such court decree shall not be terminated upon the death of the individual who performed the service with respect to which such annuity is so computed unless such termination is otherwise required by the terms of such court decree.. 
(b)Effective dateThe amendment made by this section shall take effect 1 year after the date of the enactment of this Act.  
IIISimplified investment standards 
301.Exemption from prohibited transaction rules for certain aborted emergent transactions 
(a)Amendments to the Employee Retirement Income Security Act of 1974Section 408 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108) is amended by adding at the end the following new subsection: 
 
(g) 
(1)Pursuant to regulations issued by the Secretary, in the case of a qualifying transaction between an employee benefit plan and an eligible person which would, but for this subsection, be in violation of a restriction imposed by section 406 or 407(a), if— 
(A)the eligible person submits to the Secretary, not later than 60 days after the date of the transaction, an application for an exemption under subsection (a) from such restriction in the case of such transaction, 
(B)the Secretary determines not to grant the exemption, and 
(C)the transaction is reversed within 60 days after the date of the Secretary’s determination, then the transaction shall be exempted under subsection (a) from treatment as a violation of such restriction. 
(2)For purposes of this subsection— 
(A)The term qualifying transaction means, in connection with an eligible person, a transaction between an employee benefit plan and such eligible person constituting the purchase or sale of a financial product, if—  
(i)prior to engaging in the transaction, the plan acquires from the eligible person a sufficient guarantee, consisting of a letter of credit or other form of written guarantee, issued by a bank or similar financial institution (other than the eligible person requesting the exemption or an affiliate) regulated and supervised by, and subject to periodic examination by, an agency of a State or of the Federal Government, in a stated amount equal, as of the close of business on the day preceding the transaction, to not less than 100 percent of the amount of plan assets involved in the transaction, plus interest on that amount at a rate determined by the parties to the transaction, or in the absence of such determination, an interest rate equal to the underpayment rate defined in section 6621(a)(2) of the Internal Revenue Code of 1986, 
(ii)the eligible person receives in such transaction not more than reasonable compensation, 
(iii)such transaction is expressly approved by an independent fiduciary who has investment authority with respect to the plan assets involved in the transaction, and 
(iv)immediately after the acquisition of the financial product— 
(I)the fair market value of such financial product does not exceed 1 percent of the fair market value of the assets of the plan, and 
(II)the aggregate fair market value of all outstanding financial products acquired by the plan from the eligible person pursuant to this subsection does not exceed 5 percent of the fair market value of the assets of the plan. 
(3)For purposes of this subsection— 
(A)A guarantee referred to in paragraph (2) is sufficient if such guarantee is irrevocable and, under the terms of the guarantee, if the Secretary determines not to grant the exemption, the plan has the unconditional right to apply the amounts under the guarantee to any losses suffered and to the payment of interest determined under the terms of the transaction. A guarantee shall not be treated as failing to be sufficient solely because, under the terms of the guarantee, if the Secretary grants the exemption, the guarantee may expire without any payments made to the plan.   
(B)The term eligible person means a person that— 
(i)consists of— 
(I)a bank as defined in section 202(a)(2) of the Investment Advisers Act of 1940, 
(II)an investment adviser registered under the Investment Advisers Act of 1940, 
(III)an insurance company which is qualified to do business in more than one State, or 
(IV)a broker-dealer registered under the Securities Exchange Act of 1934, 
(ii)has shareholders’ or partners’ equity in excess of $1,000,000, and 
(iii)is not described in section 411.. 
(b)Effective dateThe amendment made by this section shall apply with respect to transactions occurring after December 31, 2005. 
302.Prohibited transaction exemption for the provision of investment advice 
LAJohnston: Language inserted from HR3445 (107th) on 10/1/04, replacing language that had been included from HR2101 (108th) 
(a)Amendments to the Employee Retirement Income Security Act of 1974 
(1)In GeneralSection 408(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1108(b)) is amended by adding at the end the following new paragraph: 
 
(14) 
(A)Any transaction described in subparagraph (B) in connection with the provision of investment advice described in section 3(21)(A)(ii), in any case in which— 
(i)the plan provides for individual accounts and permits a participant or beneficiary to exercise control over assets in his or her account, 
(ii)the advice is qualified investment advice provided to a participant or beneficiary of the plan by a fiduciary adviser in connection with any sale, acquisition, or holding of a security or other property for purposes of investment of plan assets, and 
(iii)the requirements of subsection (g) are met in connection with each instance of the provision of the advice. 
(B)The transactions described in this subparagraph are the following: 
(i)the provision of the advice to the participant or beneficiary; 
(ii)the sale, acquisition, or holding of a security or other property (including any lending of money or other extension of credit associated with the sale, acquisition, or holding of a security or other property) pursuant to the advice; and 
(iii)the direct or indirect receipt of fees or other compensation by the fiduciary adviser or an affiliate thereof (or any employee, agent, or registered representative of the fiduciary adviser or affiliate) in connection with the provision of the advice.. 
(2)RequirementsSection 408 of such Act is amended further by adding at the end the following new subsection: 
 
(g)Requirements for exemption from prohibited transactions with respect to provision of investment advice 
(1)In GeneralThe requirements of this subsection are met in connection with the provision of qualified investment advice provided to a participant or beneficiary of an employee benefit plan by a fiduciary adviser with respect to the plan in connection with any sale, acquisition, or holding of a security or other property for purposes of investment of amounts held by the plan, if the requirements of the following subparagraphs are met: 
(A)Written disclosuresAt a time contemporaneous with the provision of the advice in connection with the sale, acquisition, or holding of the security or other property, the fiduciary adviser shall provide to the recipient of the advice a clear and conspicuous notification, written in a manner to be reasonably understood by the average plan participant pursuant to regulations which shall be prescribed by the Secretary (including mathematical examples), of the following: 
(i)Interests held by the fiduciary adviserAny interest of the fiduciary adviser in, or any affiliation or contractual relationship of the fiduciary adviser (or affiliates thereof) with any third party having an interest in, the security or other property. 
(ii)Related fees or compensation in connection with the provision of the adviceAll fees or other compensation relating to the advice (including fees or other compensation itemized with respect to each security or other property with respect to which the advice is provided) that the fiduciary adviser (or any affiliate thereof) is to receive (including compensation provided by any third party) in connection with the provision of the advice or in connection with the sale, acquisition, or holding of the security or other property. 
(iii)Ongoing fees or compensation in connection with the security or property involvedAll fees or other compensation that the fiduciary adviser (or any affiliate thereof) is to receive, on an ongoing basis, in connection with any security or other property with respect to which the fiduciary adviser gives the advice. 
(iv)Applicable limitations on scope of adviceAny limitation placed (in accordance with the requirements of this subsection) on the scope of the advice to be provided by the fiduciary adviser with respect to the sale, acquisition, or holding of the security or other property. 
(v)Types of services generally offeredThe types of services offered by the fiduciary adviser in connection with the provision of qualified investment advice by the fiduciary adviser. 
(vi)Fiduciary status of the fiduciary adviserThat the fiduciary advisor is a fiduciary of the plan. 
(B)Disclosure by fiduciary adviser in accordance with applicable securities lawsThe fiduciary adviser shall provide appropriate disclosure, in connection with the sale, acquisition, or holding of the security or other property, in accordance with all applicable securities laws. 
(C)Transaction occurring solely at direction of recipient of adviceThe sale, acquisition, or holding of the security or other property shall occur solely at the direction of the recipient of the advice. 
(D)Reasonable compensationThe compensation received by the fiduciary adviser and affiliates thereof in connection with the sale, acquisition, or holding of the security or other property shall be reasonable. 
(E)Arm’s length transactionThe terms of the sale, acquisition, or holding of the security or other property shall be at least as favorable to the plan as an arm’s length transaction would be. 
(2)Continued availability of information for at least 1 yearThe requirements of paragraph (1)(A) shall be deemed not to have been met in connection with the initial or any subsequent provision of advice described in paragraph (1) if, at any time during the 1-year period following the provision of the advice, the fiduciary adviser fails to maintain the information described in clauses (i) through (iv) of subparagraph (A) in currently accurate form or to make the information available, upon request and without charge, to the recipient of the advice. 
(3)Evidence of compliance maintained for at least 6 yearsA fiduciary adviser referred to in paragraph (1) who has provided advice referred to in such paragraph shall, for a period of not less than 6 years after the provision of the advice, maintain any records necessary for determining whether the requirements of the preceding provisions of this subsection and of subsection (b)(14) have been met. A transaction prohibited under section 406 shall not be considered to have occurred solely because the records are lost or destroyed prior to the end of the 6-year period due to circumstances beyond the control of the fiduciary adviser. 
(4)Model disclosure formsThe Secretary shall prescribe regulations setting forth model disclosure forms to assist fiduciary advisers in complying with the disclosure requirements of this subsection. 
(5)Exemption for employers contracting for qualified investment advice 
(A)Reliance on contractual arrangementsSubject to subparagraph (B), a plan sponsor or other person who is a fiduciary (other than a fiduciary adviser) shall not be treated as failing to meet the requirements of this part solely by reason of the provision of qualified investment advice (or solely by reason of contracting for or otherwise arranging for the provision of the investment advice), if— 
(i)the advice is provided by a fiduciary adviser pursuant to an arrangement between the plan sponsor or other fiduciary and the fiduciary adviser for the provision by the fiduciary adviser of qualified investment advice, and 
(ii)the terms of the arrangement require compliance by the fiduciary adviser with the requirements of this subsection. 
(B)Continued duty for employer to prudently select and review fiduciary advisersNothing in subparagraph (A) shall be construed to exempt a plan sponsor or other person who is a fiduciary from any requirement of this part for the prudent selection and periodic review of a fiduciary adviser with whom the plan sponsor or other person enters into an arrangement for the provision of qualified investment advice. The plan sponsor or other person who is a fiduciary shall not be liable under this part with respect to the specific qualified investment advice given by the fiduciary adviser to any particular recipient of the advice. Pursuant to regulations which shall be prescribed by the Secretary, the fiduciary adviser shall provide appropriate disclosures to the plan sponsor to enable the plan sponsor to fulfill its fiduciary responsibilities under this part. In connection with the provision of the advice by a fiduciary adviser on an ongoing basis, such regulations shall provide for such disclosures on at least an annual basis. 
(C)Plan assets may be used to pay reasonable expensesNothing in this part shall be construed to preclude the use of plan assets to pay for reasonable expenses in providing qualified investment advice. 
(6)Annual reviews by the SecretaryThe Secretary shall conduct annual reviews of randomly selected fiduciary advisers providing qualified investment advice to participants and beneficiaries. In the case of each review, the Secretary shall review the following: 
(A)Compliance by advice computer models with generally accepted investment management principlesThe extent to which advice computer models employed by the fiduciary adviser comply with generally accepted investment management principles. 
(B)Compliance with disclosure requirementsThe extent to which disclosures provided by the fiduciary adviser have complied with the requirements of this subsection. 
(C)Extent of violationsThe extent to which any violations of fiduciary duties have occurred in connection with the provision of the advice. 
(D)Extent of reported complaintsThe extent to which complaints to relevant agencies have been made in connection with the provision of the advice.Any proprietary information obtained by the Secretary shall be treated as confidential. 
(7)Duty of conflicted fiduciary adviser to provide for alternative independent advice 
(A)In GeneralIn connection with any qualified investment advice provided by a fiduciary adviser to a participant or beneficiary regarding any security or other property, if the fiduciary adviser— 
(i)has an interest in the security or other property, or 
(ii)has an affiliation or contractual relationship with any third party that has an interest in the security or other property,the requirements of paragraph (1) shall be treated as not met in connection with the advice unless the fiduciary adviser has arranged, as an alternative to the advice that would otherwise be provided by the fiduciary advisor, for qualified investment advice with respect to the security or other property provided by at least one alternative investment adviser meeting the requirements of subparagraph (B). 
(B)Independence and qualifications of alternative investment adviserAny alternative investment adviser whose qualified investment advice is arranged for by a fiduciary adviser pursuant to subparagraph (A)— 
(i)shall have no material interest in, and no material affiliation or contractual relationship with any third party having a material interest in, the security or other property with respect to which the investment adviser is providing the advice, and 
(ii)shall meet the requirements of a fiduciary adviser under paragraph (8)(A), except that an alternative investment adviser may not be a fiduciary of the plan other than in connection with the provision of the advice. 
(C)Scope and fees of alternative investment adviceAny qualified investment advice provided pursuant to this paragraph by an alternative investment adviser shall be of the same type and scope, and provided under the same terms and conditions (including no additional charge to the participant or beneficiary), as apply with respect to the qualified investment advice to be provided by the fiduciary adviser. 
(8)Fiduciary adviser definedFor purposes of this subsection and subsection (b)(14)— 
(A)In GeneralThe term fiduciary adviser means, with respect to a plan, a person who— 
(i)is a fiduciary of the plan by reason of the provision of qualified investment advice by such person to a participant or beneficiary, 
(ii)meets the qualifications of subparagraph (B), and 
(iii)meets the additional requirements of subparagraph (C). 
(B)QualificationsA person meets the qualifications of this subparagraph if such person— 
(i)is registered as an investment adviser under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.), 
(ii)if not registered as an investment adviser under such Act by reason of section 203A(a)(1) of such Act (15 U.S.C. 80b–3a(a)(1)), is registered under the laws of the State in which the fiduciary maintains its principal office and place of business, and, at the time the fiduciary last filed the registration form most recently filed by the fiduciary with such State in order to maintain the fiduciary’s registration under the laws of such State, also filed a copy of such form with the Secretary, 
(iii)is registered as a broker or dealer under the Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.), 
(iv)is a bank or similar financial institution referred to in section 408(b)(4), 
(v)is an insurance company qualified to do business under the laws of a State, or 
(vi)is any other comparable entity which satisfies such criteria as the Secretary determines appropriate. 
(C)Additional requirements with respect to certain employees or other agents of certain advisersA person meets the additional requirements of this subparagraph if every individual who is employed (or otherwise compensated) by such person and whose scope of duties includes the provision of qualified investment advice on behalf of such person to any participant or beneficiary is— 
(i)a registered representative of such person, 
(ii)an individual described in subclause (I), (II), or (III) of subparagraph (A)(ii), or 
(iii)such other comparable qualified individual as may be designated in regulations of the Secretary. 
(9)Additional definitionsFor purposes of this subsection and subsection (b)(14)— 
(A)Qualified investment adviceThe term qualified investment advice means, in connection with a participant or beneficiary, investment advice referred to in section 3(21)(A)(ii) which— 
(i)consists of an individualized recommendation to the participant or beneficiary with respect to the purchase, sale, or retention of securities or other property for the individual account of the participant or beneficiary, in accordance with generally accepted investment management principles, and 
(ii)takes into account all investment options under the plan. 
(B)AffiliateThe term affiliate of another entity means an affiliated person of such entity (as defined in section 2(a)(3) of the Investment Company Act of 1940 (15 U.S.C. 80a–2(a)(3))). 
(C)Registered representativeThe term registered representative of another entity means a person described in section 3(a)(18) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(18)) (substituting such entity for the broker or dealer referred to in such section) or a person described in section 202(a)(17) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–2(a)(17)) (substituting such entity for the investment adviser referred to in such section).. 
(b)Enforcement 
(1)Liability for breach 
(A)Liability in connection with individual account plansSection 409 of such Act (29 U.S.C. 1109) is amended by adding at the end the following new subsection: 
 
(c) 
(1)In any case in which the provision by a fiduciary adviser of qualified investment advice to a participant or beneficiary regarding any security or other property consists of a breach described in subsection (a), the fiduciary adviser shall be personally liable to make good to the individual account of the participant or beneficiary any losses to the individual account resulting from the breach, and to restore to the individual account any profits of the fiduciary adviser which have been made through use of assets of the individual account by— 
(A)the fiduciary adviser, or 
(B)any other party with respect to whom a material affiliation or contractual relationship of the fiduciary adviser resulted in a violation of section 408(g)(1)(A) in connection with the advice. 
(2)In the case of any action under this title by a participant or beneficiary against a fiduciary adviser for relief under this subsection in connection with the provision of any qualified investment advice— 
(A)if the participant or beneficiary shows that the fiduciary adviser had any interest in, or had any affiliation or contractual relationship with a third party having an interest in, the security or other property, there shall be a presumption (rebuttable by a preponderance of the evidence) that the fiduciary adviser failed to meet the requirements of subparagraphs (A) and (B) of section 404(a)(1) in connection with the provision of the advice, and 
(B)the dispute may be settled by arbitration, but only pursuant to terms and conditions established by agreement entered into voluntarily by both parties after the commencement of the dispute. 
(3)For purposes of this subsection, the terms fiduciary adviser and qualified investment advice shall have the meanings provided such terms in subparagraphs (A) and (B), respectively, of section 406(g)(7).. 
(B)Limitation on exemption from liabilitySection 403(c) of such Act (29 U.S.C. 1104(c)) is amended— 
(i)by redesignating paragraph (2) as paragraph (3) (and by adjusting the margination of such paragraph to full measure and adjusting the margination of subparagraphs (A) through (B) thereof accordingly); and 
(ii)by inserting after paragraph (1) the following new paragraph: 
 
(2) 
(A)In any case in which— 
(i)a participant or beneficiary exercises control over the assets in his or her account by means of a sale, acquisition, or holding of a security or other property with regard to which qualified investment advice was provided by a fiduciary adviser, and 
(ii)any transaction in connection with the exercise of such control is not a prohibited transaction solely by reason of section 408(b)(14), paragraph (1) shall not apply with respect to the fiduciary adviser in connection with the provision of the advice. 
(B)For purposes of this subsection, the terms fiduciary adviser and qualified investment advice shall have the meanings provided such terms in subparagraphs (A) and (B), respectively, of section 408(g)(7).. 
(2)Attorney’s feesSection 502(g) of such Act (29 U.S.C. 1132(g)) is amended— 
(A)in paragraph (1), by inserting or (3) after paragraph (2); and 
(B)by adding at the end the following new paragraph: 
 
(3)In any action under this title by the participant or beneficiary against a fiduciary adviser for relief under section 409(c) in which the plaintiff prevails, the court shall allow a reasonable attorney’s fee and costs of action to the prevailing plaintiff.. 
(3)Applicability of State fraud lawsSection 514(b) of such Act (29 U.S.C. 1144(b)) is amended— 
(A)by redesignating paragraph (9) as paragraph (10); and 
(B)by inserting after paragraph (8) the following new paragraph: 
 
(9)Nothing in this title shall be construed to supersede any State action for fraud against a fiduciary adviser for any act or failure to act by the fiduciary adviser constituting a violation of section 409(c).. 
(c)Effective dateThe amendments made by this section shall apply with respect to advice referred to in section 3(21)(A)(ii) of the Employee Retirement Income Security Act of 1974 provided on or after January 1, 2006. 
303.Participation of participants in trusteeship of single-employer plans providing for employee contributions 
(a)In GeneralSection 403(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1103(a)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) after (a); and 
(3)by adding at the end the following new paragraph: 
 
(2) 
(A)Subject to subparagraph (B), the assets of a pension plan which is a single-employer plan and under which some or all of the assets are derived from employee contributions shall be held in trust by a joint board of trustees, which shall consist of two or more trustees representing on an equal basis the interests of the employer or employers maintaining the plan and the interests of the participants and their beneficiaries. 
(B)This paragraph shall apply for any plan year only if a majority of the participants of the plan indicates to the plan administrator, in such form and manner as shall be prescribed in regulations of the Secretary, its intention to have this paragraph so apply. 
(C) 
(i)Except as provided in clause (ii), in any case in which the plan is maintained pursuant to one or more collective bargaining agreements between one or more employee organizations and one or more employers, the trustees representing the interests of the participants and their beneficiaries shall be designated by such employee organizations. 
(ii)Clause (i) shall not apply with respect to a plan described in such clause if the employee organization (or all employee organizations, if more than one) referred to in such clause file with the Secretary, in such form and manner as shall be prescribed in regulations of the Secretary, a written waiver of their rights under clause (i). 
(iii)In any case in which clause (i) does not apply with respect to a single-employer plan because the plan is not described in clause (i) or because of a waiver filed pursuant to clause (ii), the trustee or trustees representing the interests of the participants and their beneficiaries shall be selected in accordance with regulations of the Secretary. Such regulations may provide for selection of trustees by the employer, but only from individuals who have been demonstrated to be independent and to have no conflict of interest. An individual shall not be treated as ineligible for selection as trustee solely because such individual is an employee of the plan sponsor, except that the employee so selected may not be a highly compensated employee (as defined in section 414(q) of the Internal Revenue Code of 1986). 
(iv)The Secretary shall provide by regulation for the appointment of a neutral, in accordance with the procedures under section 203(f) of the Labor Management Relations Act, 1947 (29 U.S.C. 173(f)), to cast votes as necessary to resolve tie votes by the trustees.. 
(b)RegulationsThe Secretary of Labor shall prescribe the initial regulations necessary to carry out the provisions of such amendments not later than 90 days after the date of the enactment of this Act.  
304.Diversification of investment of account assets held under individual account plans 
(a)In generalSection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) is amended by adding at the end the following new subsection: 
 
(e)Diversification of investment of account assets held under individual account plans 
(1)In generalIn the case of an individual account plan under which a participant or beneficiary is permitted to exercise control over assets in his or her account, with respect to the assets in the account to which the participant or beneficiary has a nonforfeitable right and which consist of employer securities which are readily tradable on an established securities market, the plan shall meet the requirements of paragraphs (2), (3), (4), (5), (6), and (7). 
(2)Assets attributable to employee contributionsIn the case of any portion of the account assets described in paragraph (1) which is attributable to employee contributions, there shall be no restrictions on the right of a participant or beneficiary to allocate the assets in such portion to any investment option provided under the plan. 
(3)Elective deferrals invested in employer securities 
(A)In generalIn the case of the portion of the account assets described in paragraph (1) which is attributable to elective deferrals and is invested in employer securities, a plan meets the requirements of this paragraph if each applicable individual in such plan may elect to direct the plan to divest any portion of such securities in the individual’s account and to reinvest an equivalent amount in other investment options which meet the requirements of paragraph (5). The preceding sentence shall apply to the extent that the amount attributable to such reinvested portion exceeds the amount to which a prior election under this paragraph or section 401(a)(28) of the Internal Revenue Code of 1986 applies. 
(B)Applicable individualFor purposes of this paragraph, the term applicable individual means— 
(i)any participant in the plan, 
(ii)any beneficiary who is an alternate payee (within the meaning of section 206(d)(3)(K)) under an applicable qualified domestic relations order (within the meaning of section 206(d)(3)(B)(i)), and 
(iii)any beneficiary of a deceased participant or alternate payee. 
(4)Other employer contributions 
(A)In generalIn the case of the portion of the account assets described in paragraph (1) which is attributable to employer contributions (other than elective deferrals) and is invested in employer securities, a plan meets the requirements of this paragraph if each qualified participant in the plan may elect to direct the plan to divest any portion of such securities in the participant’s account and to reinvest an equivalent amount in other investment options which meet the requirements of paragraph (6). The preceding sentence shall apply to the extent that the amount attributable to such reinvested portion exceeds the amount to which a prior election under this paragraph or section 401(a)(28) of such Code applies. 
(B)Qualified participantFor purposes of this paragraph, the term qualified participant means— 
(i)any participant in the plan who has completed at least 3 years of service (as determined under section 203(a)) under the plan, 
(ii)any beneficiary who, with respect to a participant who met the service requirement in clause (i), is an alternate payee (within the meaning of section 206(d)(3)(K)) under an applicable qualified domestic relations order (within the meaning of section 206(d)(3)(B)(i)), and 
(iii)any beneficiary of a deceased participant who met the service requirement in clause (i) or alternate payee described in clause (ii). 
(5)Investment optionsThe requirements of this paragraph are met if, with respect to the account assets described in paragraph (1), the plan offers not less than 3 investment options (not inconsistent with regulations prescribed by the Secretary) other than employer securities. 
(6)Prompt compliance with directions to allocate investments 
(A)In generalExcept as provided in subparagraph (B), a plan meets the requirements of this paragraph with respect to plan assets described in paragraph (1) if the plan provides that, within 5 days after the date of any election by a participant or beneficiary allocating any such assets to any investment option provided under the plan, the plan administrator shall take such actions as are necessary to effectuate such allocation. 
(B)Special rule for periodic electionsIn any case in which the plan provides for elections periodically during prescribed periods, the 5-day period described in subparagraph (A) shall commence at the end of each such prescribed period. 
(7)Notice of rights and of importance of diversificationA plan meets the requirements of this paragraph if the plan provides that, not later than 30 days prior to the date on which the right of a participant under the plan to his or her accrued benefit becomes nonforfeitable, the plan administrator shall provide to such participant and his or her beneficiaries a written notice— 
(A)setting forth their rights under this section with respect to the accrued benefit, and 
(B)describing the importance of diversifying the investment of account assets. 
(8)Preservation of authority of plan to limit investmentNothing in this subsection shall be construed to limit the authority of a plan to impose limitations on the portion of plan assets in any account which may be invested in employer securities. 
(9)Other definitions and rulesFor purposes of this subsection— 
(A)Employer securitiesThe term employer securities shall have the meaning given such term by section 407(d)(1) of the Employee Retirement Income Security Act of 1974. 
(B)Elective deferralsThe term elective deferrals means an employer contribution described in section 402(g)(3)(A) of such Code and any employee contribution. 
(C)ElectionElections under this subsection shall be not less frequently than quarterly. 
(D)Employee stock ownership planThe term employee stock ownership plan shall have the same meaning given to such term by section 4975(e)(7) of such Code.. 
(b)Recommendations relating to non-publicly traded stockWithin 1 year after the date of the enactment of this Act, the Secretary of Labor shall transmit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate the Secretary’s recommendations regarding legislative changes relating to treatment, under section 404(e) of the Employee Retirement Income Security Act of 1974 (added by this section), of individual account plans under which a participant or beneficiary is permitted to exercise control over assets in his or her account, in cases in which such assets do not include employer securities which are readily tradable under an established securities market. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply with respect to plan years beginning after December 31, 2005. 
(2)ExceptionThe amendments made by this section shall not apply to employer securities held by an employee stock ownership plan which are not subject to section 401(a)(28) of the Internal Revenue Code of 1986 by reason of section 1175(a)(2) of the Tax Reform Act of 1986 (100 Stat. 2519). 
(3)Delayed effective date of existing holdingsIn any case in which a portion of the nonforfeitable accrued benefit of a participant or beneficiary is held in the form of employer securities (as defined in section 407(d)(1) of the Employee Retirement Income Security Act of 1974) immediately before the first date of the first plan year to which the amendments made by this section apply, such portion shall be taken into account only with respect to plan years beginning on or after January 1, 2007. 
305.Removal of $500,000 cap on bonding requirementSection 412(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1112(a)) is amended, in the matter following paragraph (2), by striking nor more than $500,000 and all that follows through preceding sentence. 
306.Disclosure regarding investments and voting of proxies 
(a)In GeneralSection 101 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021) is amended by inserting after subsection (e) the following new subsection: 
 
(f)Disclosure regarding investments and voting of proxies 
(1)In GeneralWithin 30 days after receipt by the plan administrator of a written request by a participant or beneficiary for relevant and specific information regarding— 
(A)the nature or extent of any particular investment of plan assets occurring on a particular date specified in the request, or 
(B)the manner in which any right to vote in connection with such investment has been exercised by or under the plan,the plan administrator shall furnish such information in writing to such participant or beneficiary. The administrator may make a reasonable charge to cover the cost of furnishing such information. 
(2)Standards and reviewThe Secretary shall by regulation prescribe— 
(A)standards which must be met by requests made pursuant to this subsection, including standards relating to relevancy and specificity of the information requested, the specificity by which the investment must be identified in the request, and the reasonableness of charges made for furnishing the information, and 
(B)procedures by which plan administrators may rely on such standards in declining requests for information which fail to meet such standards, including methods for obtaining timely and binding determinations by the Secretary regarding whether such standards are being met by particular requests..  
(b)Conforming amendmentSection 101(h)(1) of such Act (29 U.S.C. 1021(h)(1)) is amended by inserting or subsection (f) after this subsection. 
(c)Effective dateThe amendments made by this section shall apply with respect to written requests received after December 31, 2005.  
307.Immediate warning of excessive stock holdingsSection 105 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025) is amended by adding at the end the following new subsection: 
 
(e) 
(1)Upon receipt of information by the plan administrator of an individual account plan indicating that the individual account of any participant which had not been excessively invested in employer securities is excessively invested in such securities (or that such account, as initially invested, is excessively invested in employer securities), the plan administrator shall immediately provide to the participant a separate, written statement— 
(A)indicating that the participant’s account has become excessively invested in employer securities, 
(B)setting forth the notice described in subsection (e)(7), and 
(C)referring the participant to investment education materials and investment advice which shall be made available by or under the plan.In any case in which such a separate, written statement is required to be provided to a participant under this paragraph, each statement issued to such participant pursuant to subsection (a) thereafter shall also contain such separate, written statement until the plan administrator is made aware that such participant’s account has ceased to be excessively invested in employer securities or the employee, in writing, waives the receipt of the notice and acknowledges understanding the importance of diversification. 
(2)Each notice required under this subsection shall be provided in a form and manner which shall be prescribed in regulations of the Secretary. Such regulations shall provide for inclusion in the notice a prominent reference to the risks of large losses in assets available for retirement from excessive investment in employer securities. 
(3)For purposes of paragraph (1), a participant’s account is excessively invested in employer securities if more than 10 percent of the balance in such account is invested in employer securities (as defined in section 407(d)(1)).. 
308.Report to participants and beneficiaries of trades in employer securities 
(a)In generalSection 104 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d) 
(1)In any case in which assets in the individual account of a participant or beneficiary under an individual account plan include employer securities, if any person engages in a transaction constituting a direct or indirect purchase or sale of employer securities and— 
(A)such transaction is required under section 16 of the Securities Exchange Act of 1934 to be reported by such person to the Securities and Exchange Commission, or 
(B)such person is a named fiduciary of the plan,such person shall comply with the requirements of paragraph (2). 
(2)A person described in paragraph (1) complies with the requirements of this paragraph in connection with a transaction described in paragraph (1) if such person provides to the plan administrator of the plan a written notification of the transaction not later than 1 business day after the date of the transaction. 
(3) 
(A)If the plan administrator is made aware, on the basis of notifications received pursuant to paragraph (2) or otherwise, that the proceeds from any transaction described in paragraph (1), constituting direct or indirect sales of employer securities by any person described in paragraph (1), exceed $100,000, the plan administrator of the plan shall provide to each participant and beneficiary a notification of such transaction. Such notification shall be in writing, except that such notification may be in electronic or other form to the extent that such form is reasonably accessible to the participant or beneficiary. 
(B)In any case in which the proceeds from any transaction described in paragraph (1) (with respect to which a notification has not been provided pursuant to this paragraph), together with the proceeds from any other such transaction or transactions described in paragraph (1) occurring during the preceding one-year period, constituting direct or indirect sales of employer securities by any person described in paragraph (1), exceed (in the aggregate) $100,000, such series of transactions by such person shall be treated as a transaction described in subparagraph (A) by such person. 
(C)Each notification required under this paragraph shall be provided as soon as practicable, but not later than 3 business days after receipt of the written notification or notifications indicating that the transaction (or series of transactions) requiring such notice has occurred. 
(4)Each notification required under paragraph (2) or (3) shall be made in such form and manner as may be prescribed in regulations of the Secretary and shall include the number of shares involved in each transaction and the price per share, and the notification required under paragraph (3) shall be written in language designed to be understood by the average plan participant. The Secretary may provide by regulation, in consultation with the Securities and Exchange Commission, for exemptions from the requirements of this subsection with respect to specified types of transactions to the extent that such exemptions are consistent with the best interests of plan participants and beneficiaries. Such exemptions may relate to transactions involving reinvestment plans, stock splits, stock dividends, qualified domestic relations orders, and similar matters. 
(5)For purposes of this subsection, the term employer security has the meaning provided in section 407(d)(1).. 
(b)Effective dateThe amendments made by this section shall apply with respect to transactions occurring after 90 days after the date of the enactment of this Act. 
IVImprovements in pension information and enforcement 
401.Pension benefit information 
(a)Pension benefit statements required on periodic basis 
(1)In generalSubsection (a) of section 105 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1025(a)) is amended—— 
(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by inserting (1) after (a); 
(B)by striking shall furnish to any plan participant or beneficiary who so requests in writing, a statement and inserting shall, as provided in paragraph (2), provide to plan participants and beneficiaries statements; and  
(C)by adding at the end the following new paragraphs: 
 
(2) 
(A)The statements described in paragraph (1) shall be furnished—— 
(i)in the case of a defined benefit plan, at last once every 3 years to participants who have attained age 35, 
(ii)in the case of an individual account plan, at least annually to each participant, and 
(iii)to any participant or beneficiary who so requests in writing. 
(B)Subparagraph (A)(i) shall not apply to a plan to which more than 1 unaffiliated employer is required to contribute. 
(3)Information furnished under paragraph (1) to a participant in a defined benefit plan (other than at the request of the participant) may be based on reasonable estimates determined under regulations prescribed by the Secretary. 
(4) 
(A)The Secretary of Labor shall develop a model benefit statement which shall be used by plan administrators in complying with the requirements of paragraph (1). Such statement shall include— 
(i)the amount of nonforfeitable accrued benefits as of the statement date which is payable at normal retirement age under the plan, 
(ii)the amount of accrued benefits which are forfeitable but which may become nonforfeitable under the terms of the plan, 
(iii)the amount or percentage of any reduction due to integration of the benefit with the participant’s Social Security benefits or similar governmental benefits, 
(iv)information on early retirement benefit and joint and survivor annuity reductions, 
(v)in the case of an individual account plan, the percentage of the net return on investment of plan assets for the preceding plan year (or, with respect to investments directed by the participant, the net return on investment of plan assets for such year so directed), itemized with respect to each type of investment, and, stated separately, the administrative and transaction fees incurred in connection with each such type of investment, and 
(vi)in the case of an individual account plan, the amount and percentage of assets in the individual account that consists of employer securities and employer real property (as defined in paragraphs (1) and (2), respectively, of section 407(d)), as determined as of the most recent valuation date of the plan. 
(B)The Secretary shall also develop a separate notice, which shall be included by the plan administrator with the information furnished pursuant to paragraph (1), which advises participants and beneficiaries of generally accepted investment principles, including principles of risk management and diversification for long-term retirement security and the risks of holding substantial assets in a single asset such as employer securities..  
(2)Conforming amendmentSubsection (d) of section 105 of such Act (29 U.S.C. 1025(d)) is repealed.  
(b)Disclosure of benefit calculations 
(1)In generalSection 105 of such Act (as amended by the preceding provisions of this section) is amended further— 
(A)by redesignating subsection (c) as subsection (d); and 
(B)by inserting after subsection (b) the following new subsection: 
 
(c) 
(1)In the case of a participant or beneficiary who is entitled to a distribution of a benefit under an employee pension benefit plan, the administrator of such plan shall provide to the participant or beneficiary the information described in paragraph (2) upon the written request of the participant or beneficiary. 
(2)The information described in this paragraph includes— 
(A)a worksheet explaining how the amount of the distribution was calculated and stating the assumptions used for such calculation, 
(B)upon written request of the participant or beneficiary, any documents relating to the calculation (if available), and 
(C)such other information as the Secretary may prescribe.Any information provided under this paragraph shall be in a form calculated to be understood by the average plan participant.. 
(2)Conforming amendments 
(A)Section 101(a)(2) of such Act (29 U.S.C. 1021(a)(2)) is amended by striking 105(a) and (c) and inserting 105(a), (c), and (d). 
(B)Section 106(b) of such Act (29 U.S.C. 1026(b)) is amended by striking sections 105(a) and 105(c) and inserting section 105.  
(c)Effective date 
(1)In generalThe amendments made by this section shall take effect 60 days after the adoption of rules or other guidance to carry out the amendments made by this subsection, which shall include a model notice of generally accepted investment principles, including principles of risk management and diversification. 
(2)Model investment principlesFor purposes of paragraph (1), not later than 120 days after the date of the enactment of this Act, the Secretary of Labor shall issue rules or other guidance and a model notice which meets the requirements of section 105 of the Employee Retirement Income Security Act of 1974 added by this section.  
402.Disclosures to Secretary of Labor relating to plan termination and relating to plan sponsors after acquisition or merger of plans 
(a)In GeneralSection 104 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024) is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following new subsection: 
 
(d) 
(1)The administrator of any employee benefit plan subject to this part shall file with the Secretary a written notice of— 
(A)the termination of the plan, or 
(B)in connection with any plan that is acquired by or merged with another plan, the name and address of the sponsor of the acquired or merged plan. 
(2)The notice required under paragraph (1) shall be filed with the Secretary not later than 60 days after the effective date of the termination, acquisition, or merger.. 
(b)Effective dateThe amendments made by this section shall apply with respect to terminations, acquisitions, and mergers occurring after December 31, 2005. 
403.Disclosure of operating income of employers adjusted so as to exclude certain components mandated in FASB rules governing accounting for defined benefit pension plans 
(a)Matters to be included in annual reportSection 103(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023(c)) is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following new paragraph: 
 
(5)In the case of a pension plan that is a defined benefit plan, the amount of the annual operating income of each employer maintaining the plan, as shown on the employer’s most recent annual financial statement, together with such amount as adjusted by excluding all components of net benefit cost other than the service cost component.. 
(b)Information to be provided annually to participants and beneficiariesSection 104(b)(3) of such Act (29 U.S.C. 1024(b)(3)) is amended by adding at the end the following new sentence: In the case of a defined benefit plan, such other material shall include the information described in paragraph (5) of section 103(c), together with an explanation, written in a manner calculated to be understood by the average plan participant, of such information, of the service cost component included in the adjusted amount of annual operating income reported pursuant to such paragraph, and of each component excluded from such adjusted amount of annual operating income.. 
404.Specific information regarding multiemployer plans included in annual reportSection 103 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended by adding at the end the following new subsection: 
 
(f)With respect to a pension plan that is a multiemployer plan, an annual report under this section shall include the following information regarding each contributing employer: 
(1)the employer’s name, 
(2)the employer’s taxpayer identification number, 
(3)the contract period relating to the plan, and 
(4)the amount contributed by the employer for the year.. 
405.Limited scope auditsSubparagraph (C) of section 103(a)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023(a)(3)(C)) is amended to read as follows: 
 
(C) 
(i)Subject to clause (ii), the opinion required by subparagraph (A) need not be expressed as to any statements required by subsection (b)(3)(G) prepared by a bank or similar institution or insurance carrier regulated and supervised and subject to periodic examination by a State or Federal agency if no less than 95 percent of the plan’s assets have a readily ascertainable market value at the end of the plan year for which the opinion is being offered, and if such statements— 
(I)are certified by the bank, similar institution, or insurance carrier as complete and accurate, 
(II)certify the current value of each asset, 
(III)include a representation that, within the 18-month month period preceding the date of its certification, an independent, qualified public accountant who has satisfied the requirements of subsection (D), has issued a report, in accordance with generally accepted auditing standards, to the bank or similar institution or insurance carrier, stating that its internal controls and procedures or the internal controls and procedures of any affiliated entity, as they pertain to the execution, maintenance of accountability, recording and processing of transactions related to plan or participant recordkeeping, are adequate, and 
(IV)are made a part of the annual report. 
(ii)To the extent that the processing of transactions related to plan or participant recordkeeping is performed by an entity unaffiliated with the bank or similar institution or insurance carrier, clause (i) shall not apply unless the plan has obtained a representation from the entity that, within the 18-month period preceding the date of the opinion, an independent, qualified public accountant who has satisfied the requirements of subparagraph (D), has issued a report, in accordance with generally accepted auditing standards, to the entity stating that its internal controls and procedures, as they pertain to the execution, maintenance of accountability, recording, and processing of transactions related to plan or participant recordkeeping, are adequate. 
(iii)For purposes of clause (i), the term readily ascertainable market value means a value that can be readily determined on an established securities market or in accordance with regulations promulgated by the Secretary.. 
406.Reporting and enforcement requirements for employee benefit plans 
(a)In GeneralPart 1 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021 et seq.) is amended— 
(1)by redesignating section 111 as section 112, and 
(2)inserting after section 110 the following new section: 
 
111.Direct reporting of certain events 
(a)Required notifications 
(1)Notifications by plan administratorThe administrator of an employee benefit plan, within 5 business days after the administrator determines that there is evidence (or after the administrator is notified under paragraph (2)) that an irregularity may have occurred with respect to the plan, shall— 
(A)notify the Secretary of the irregularity in writing; and 
(B)furnish a copy of such notification to the accountant who is currently engaged under section 103(a)(3)(A). 
(2)Notifications by accountant 
(A)In GeneralAn accountant engaged by the administrator of an employee benefit plan under section 103(a)(3)(A), within 5 business days after the accountant in connection with such engagement determines that there is evidence that an irregularity may have occurred with respect to the plan, shall— 
(i)notify the plan administrator of the irregularity in writing, or 
(ii)if the accountant determines that there is evidence that the irregularity may have involved an individual who is the plan administrator or who is a senior official of the plan administrator, notify the Secretary of the irregularity in writing. 
(B)Notification upon failure of plan administrator to notifyIf an accountant who has provided notification to the plan administrator pursuant to subparagraph (A)(i) does not receive a copy of the administrator’s notification to the Secretary required under paragraph (1)(B) within the 5-business-day period specified therein, the accountant shall furnish to the Secretary a copy of the accountant’s notification made to the plan administrator on the next business day following such period. 
(3)Irregularity defined 
(A)For purposes of this subsection, the term ’irregularity’ means— 
(i)a theft, embezzlement, or a violation of section 664 of title 18, United States Code (relating to theft or embezzlement from an employee benefit plan); 
(ii)an extortion or a violation of section 1951 of title 18, United States Code (relating to interference with commerce by threats or violence); 
(iii)a bribery, a kickback, or a violation of section 1954 of title 18, United States Code (relating to offer, acceptance, or solicitation to influence operations of an employee benefit plan); 
(iv)a violation of section 1027 of title 18, United States Code (relating to false statements and concealment of facts in relation to employer benefit plan records); or 
(v)a violation of section 411, 501, or 511 of this title (relating to criminal violations). 
(B)The term ’irregularity’ does not include any act or omission described in this paragraph involving less than $1,000 unless there is reason to believe that the act or omission may bear on the integrity of plan management. 
(b)Notification upon termination of engagement of accountant 
(1)Notification by plan administratorWithin 5 business days after the termination of an engagement under section 103(a)(3)(A) with respect to an employee benefit plan, the administrator of such plan shall— 
(A)notify the Secretary in writing of such termination, giving the reasons for such termination, and 
(B)furnish the accountant whose engagement was terminated with a copy of the notification sent to the Secretary. 
(2)Notification by accountantIf the accountant referred to in paragraph (1)(B) has not received a copy of the administrator’s notification to the Secretary as required under paragraph (1)(B), or if the accountant disagrees with the reasons given in the notification of termination of the engagement for auditing services, the accountant shall notify the Secretary in writing of the termination, giving the reasons for the termination, within 10 business days after the termination of the engagement. 
(c)Determination of periods required for notificationIn determining whether a notification required under this section with respect to any act or omission has been made within the required number of business days— 
(1)the day on which such act or omission begins shall not be included; and 
(2)Saturdays, Sundays, and legal holidays shall not be included.For purposes of this subsection, the term ’legal holiday’ means any Federal legal holiday and any other day appointed as a holiday by the State in which the person responsible for making the notification principally conducts business. 
(d)Immunity for good faith notificationExcept as provided in this Act, no accountant or plan administrator shall be liable to any person for any finding, conclusion, or statement made in any notification made pursuant to subsections (a)(2) or (b)(2), or pursuant to any regulations issued under those subsections, if the finding, conclusion, or statement is made in good faith.. 
(b)Clerical amendments 
(1)Section 514(d)(29 U.S.C. 114(d)) is amended by striking 111 and inserting 112. 
(2)The table of contents in section 1 is amended by striking the item relating to section 111 and inserting the following new items: 
 
 
Sec. 111. Direct reporting of certain events 
Sec. 112. Repeal and effective date. 
(c)Effective dateThe amendments made by this section shall apply with respect to any irregularity or termination of engagement described in the amendments, but only if the 5-day period described in the amendments in connection with the irregularity or termination commences at least 90 days after the date of the enactment of this Act. 
407.Study of pension trends and characteristics 
(a)In GeneralSection 513 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1143) is amended by adding at the end the following new subsection: 
 
(d)Pension surveys 
(1)In GeneralThe Secretary shall submit to each House of the Congress, before the close of the second session of each Congress, a report, based on a study of current statistical and survey data, which describes dominant and emerging trends and characteristics of the private pension system, so as to ensure that the Congress is provided with periodic and timely information regarding such system. 
(2)Included informationEach report submitted pursuant to paragraph (1) shall include, but not be limited to, information relating to existing pension plans regarding— 
(A)the types of such plans, 
(B)the level of employer and employee contributions, 
(C)vesting status, 
(D)accrued benefits, 
(E)benefit receipt, and 
(F)form of benefit payments.Such information shall be presented by category in connection with cohorts defined on the basis of appropriate attributes of the participants involved, including gender, age, race, and income. 
(3)Identification of barriers to pension receiptEach report submitted pursuant to paragraph (1) shall also include information which summarizes the types of problems that plan participants and beneficiaries experience in connection with the receipt of promised retirement benefits.. 
(b)Initial reportThe initial report submitted pursuant to section 513(d) of the Employee Retirement Income Security Act of 1974 shall be submitted not later than December 31, 2005. 
408.Early resolution program for pension benefit claims 
(a)In GeneralSection 503 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1133) is amended— 
(1)by adding at the end of the heading the following: and early resolution of pension claims; 
(2)by inserting (a) In general.— after Sec. 503.; and 
(3)by adding at the end the following new subsection: 
 
(b)Early resolution program for pension benefit claims 
(1)In GeneralThe Secretary shall establish, in consultation with national bar and arbitration associations and other interested organizations, an early resolution program for mediation of disputes regarding claims for benefits which have been denied under pension plans. 
(2)MediatorsThe program shall provide for recruitment of mediators to serve under the program from individuals who have the requisite expertise for such service. The program shall provide for ongoing training for all mediators in employee benefits law as determined necessary. Upon submission of a claim to mediation proceedings under this subsection, the program shall provide for appointment of a mediator, from the roster of mediators serving under the program, to act as the mediator with regard to the claim. Such appointment shall be through a random selection procedure which shall be prescribed in regulations. 
(3)FeesThe Secretary shall assess fees as necessary from each party to cover the costs of participation in the program. The Secretary may reduce or waive a fee on the basis of inability to pay. 
(4)Initiation of proceedingsA claimant with a dispute which is eligible under the program for submission to mediation thereunder may elect to commence proceedings under the program by means of filing under the program an election for mediation of the dispute. An election to commence mediation proceedings under the program shall be in such form and manner as the Secretary may prescribe. Any such election shall in all cases be voluntary, and any provision of the plan or other arrangement which has the effect of providing for the commencement of such proceedings other than by means of voluntary election by the claimant shall be null and void as a matter of law. 
(5)Participation in proceedingsUpon receipt of the election to commence proceedings, the program shall provide for participation by all relevant parties. Each such party shall participate, and cooperate fully, in the proceedings. The plan administrator shall ensure that a copy of the written record of any claims procedure completed by the plan pursuant to subsection (a) and all relevant plan documents are presented to the mediator within 30 days after commencement of the proceedings. The program shall provide for appropriate confidentiality of the proceedings. 
(6)Time limit for proceedingsThe mediation proceedings under the program with respect to the claim in dispute shall be completed within 30 days after compilation of all relevant plan documents relating to the claim has been achieved. 
(7)Process nonbindingFindings and conclusions made in the mediation proceedings under the program shall be treated as advisory in nature and nonbinding. Except as provided in paragraph (8), the rights of the parties under this title shall not be affected by participation in the mediation proceedings under the program. 
(8)Resolution through settlement agreementIf a case is settled through participation in the mediation proceedings under the program, the mediator shall assist the parties in drawing up an agreement which shall constitute, upon signature of the parties, a binding contract between the parties, which shall be enforceable under section 502 as if the terms of such agreement were terms of the plan. 
(9)OversightThe Secretary shall provide for ongoing oversight of the program so as to ensure that proceedings are conducted equitably and that mediators meet prescribed standards of performance. The Secretary shall monitor and record the results of mediation proceedings conducted under the program so as to enable comprehensive evaluation of the effectiveness of the program as a means of alternative dispute resolution. 
(10)NoticeThe Secretary shall— 
(A)notify individuals of the program or other sources of assistance in resolving benefits claim disputes, and 
(B)provide model information with respect to the program to be included in all summary plan descriptions and benefit determinations.. 
(b)Effective dateThe amendments made by this section shall apply with respect to claims arising on or after December 31, 2005. 
409.Review of benefit determinations 
(a)De novo review 
(1)Internal reviewSection 503 of the Employee Retirement Income Security Act of 1974 (as amended by section 408) is amended further— 
(A)by redesignating subsection (b) as subsection (c); and 
(B)by inserting after subsection (a) the following new subsection: 
 
(b)Review requirementsAny review required under subsection (a)(2)— 
(1)shall be de novo, and 
(2)shall be conducted by an individual who did not make the initial decision denying the claim and who is authorized to approve payment of the claim.. 
(2)Court reviewSection 502(e) of such Act (29 U.S.C. 1132(e)) is amended by adding at the end the following new paragraph: 
 
(3)Notwithstanding any provision by the plan for the exercise by a fiduciary of discretionary authority with respect to any benefit determination, in any action under paragraph (1)(B) or (3) of subsection (a) or in any other action under this section to review a final benefit determination under the plan, the review by the court shall be de novo, and the court may review all evidence presented.. 
(b)Application of common law principles of contract interpretationSection 502(e) of such Act (as amended by subsection (a)(2)) is amended further by adding at the end the following new paragraph: 
 
(4)In interpreting the terms of an employee benefit plan under this section, the court shall employ such common law principles of contract interpretation as are determined appropriate by the court. Nothing in this title shall preclude the Federal courts from developing and applying Federal common law for purposes of this paragraph which is consistent with the provisions of this title.. 
(c)Effective dateThe amendments made by this section shall apply with respect to causes of action arising after December 31, 2005. 
410.Allowable relief 
(a)Pre-judgment interest, attorney fees, and costs of action 
(1)Pre-judgment interest on unpaid benefitsSection 502(a)(1)(B) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132(a)(1)(B)) is amended by inserting (together with reasonable pre-judgment interest on unpaid pension plan benefits) after to recover benefits due to him under the terms of his plan. 
(2)Attorney fees and costs of actionSection 502(g) of such Act (29 U.S.C. 1132(g)) is amended— 
(A)in paragraph (1), by inserting or (3) after paragraph (2); and 
(B)by adding at the end the following new paragraph: 
 
(3)In any action or settlement proceeding under this title with respect to an employee pension benefit plan brought by a participant or beneficiary under such plan in which the participant or beneficiary prevails or substantially prevails, the participant or beneficiary shall be entitled to reasonable attorney’s fees, reasonable expert witness fees, and other reasonable costs relating to the action.. 
(b)Allowance for legal reliefSection 502(a) of such Act (29 U.S.C. 1132(a)) is amended, in paragraphs (3)(B), (5)(B), and (8)(B), by inserting legal or before equitable each place it appears. 
(c)Effective dateThe amendments made by this section shall apply with respect to causes of action arising after December 31, 2005. 
411.Assessment by Secretary of Labor of penalties for failures to meet disclosure requirements 
(a)In GeneralSection 502(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132(c)) is amended to read as follows: 
 
(c) 
(1)The Secretary may assess a civil penalty against any person of up to $1,000 a day from the date of any failure or refusal by such person described in paragraph (2). 
(2)A failure or refusal described in this paragraph is any of the following: 
(A)A failure or refusal by a plan administrator to comply with a request for any information which such administrator is required by this title to furnish to a participant or beneficiary by mailing the material requested to the last known address of the requesting participant or beneficiary within 30 days after such request. 
(B)A failure or refusal by a plan administrator to file the annual report required to be filed with the Secretary under section 101(b)(4). For purposes of this subparagraph, an annual report that has been rejected under section 104(a)(4) for failure to provide material information shall not be treated as having been filed with the Secretary. 
(C)A failure or refusal by an employer maintaining a plan to meet the notice requirement of section 101(d) with respect to any participant or beneficiary. 
(D)A failure or refusal by a plan administrator to meet the requirements of section 101(e)(1) with respect to a participant or beneficiary. 
(E)A failure or refusal by an employer maintaining a plan to meet the requirements of section 101(e)(2) with respect to any person. 
(F)A failure or refusal by any person to meet the requirements of section 101(f)(1). 
(G)A failure or refusal by any person to file the information required to be filed by such person with the Secretary under regulations prescribed pursuant to section 101(g). 
(H)A failure or refusal by a plan administrator to provide notice to participants and beneficiaries in accordance with section 101(i). 
(I)A failure or refusal by a plan administrator to furnish documents to the Secretary, as requested by the Secretary under section 104(a)(6), within 30 days after such a request. 
(J)A failure or refusal by a plan administrator to meet the requirements of paragraph (1) or (4) of section 606. 
(3)For purposes of this subsection, each violation described in subparagraph (A), (C), (D), (E), (F), (H), or (J) of paragraph (2) with respect to any single participant, beneficiary, or other person shall be treated as a separate violation. 
(4)In the case of any failure or refusal described in paragraph subparagraph (A), (C), or (J) of paragraph (2) by any administrator or employer with respect to any participant, beneficiary, or other person, such administrator or employer may, in the court’s discretion, be liable to such participant, beneficiary, or other person in the amount of up to $1,000 a day from the date of such failure or refusal. Any liability under this paragraph shall be in addition to any liability imposed under paragraph (1). 
(5) 
(A)The Secretary may assess a civil penalty of up to $50,000 against any administrator who fails to provide the Secretary with any notification as required under section 111. 
(B)The Secretary may assess a civil penalty of up to $50,000 against any accountant who knowingly and willfully fails to provide the Secretary with any notification as required under section 111. 
(6)In addition to any liability imposed under paragraph (1), (4), or (5), the court may in its discretion order such other relief as it deems proper. 
(7)No liability may be imposed on any person under this subsection for any failure resulting from matters reasonably beyond the control of such person. 
(8)The Secretary and the Secretary of Health and Human Services shall maintain such ongoing consultation as may be necessary and appropriate to coordinate enforcement under this subsection with enforcement under section 1144(c)(8) of the Social Security Act.. 
(b)Conforming amendmentSection 502(a)(6) of such Act (29 U.S.C. 1132(a)(6)) is amended by striking under paragraph (2), (4), (5), (6), or (7) of subsection (c) or under subsection (i) or (l) and inserting under subsection (c), (i), or (l). 
(c)Effective dateThe amendments made by this section shall apply with respect to failures and refusals occurring after December 31, 2005. 
412.Missing participants and unclaimed benefits 
(a)Treatment of missing participants of multiemployer plans and certain plans not otherwise coveredSection 4050 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1350) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (f) and (g), respectively; and 
(2)by inserting after subsection (a) the following new subsections: 
 
(b)Multiemployer plansThe corporation shall prescribe rules similar to the rules in subsection (a) for multiemployer plans covered by this title that terminate under section 4041A. 
(c)Elective transfer of missing participant’s benefits to the corporation by certain other plans upon termination 
(1)In generalThe plan administrator of a plan described in paragraph (4) may elect to transfer a missing participant’s benefits to the corporation upon termination of the plan. 
(2)Information to the corporationTo the extent provided in regulations, the plan administrator of a plan described in paragraph (4) shall, upon termination of the plan, provide the corporation information with respect to the benefits of a missing participant if the plan transfers such benefits— 
(A)to the corporation, or 
(B)to an entity other than the corporation or a plan described in paragraph (4)(B)(ii). 
(3)Payment by the corporationIf benefits of a missing participant were transferred to the corporation under paragraph (1), the corporation shall, upon location of the participant or beneficiary, pay to the participant or beneficiary the amount transferred (or the appropriate survivor benefit) either— 
(A)in a single sum (plus interest), or 
(B)in such other form as is specified in regulations of the corporation. 
(4)Plans describedA plan is described in this paragraph if— 
(A)the plan is a pension plan (within the meaning of section 3(2))— 
(i)to which the provisions of this section do not apply (without regard to this subsection), and 
(ii)which is not a plan described in paragraphs (2) through (11) of section 4021(b), and 
(B)at the time the assets are to be distributed upon termination, the plan— 
(i)has missing participants, and 
(ii)has not provided for the transfer of assets to pay the benefits of all missing participants to another pension plan (within the meaning of section 3(2)). 
(5)Certain provisions not to applySubsections (a)(1) and (a)(3) shall not apply to a plan described in paragraph (4)..  
(b)Treatment of unclaimed benefits in cases not involving termination or in cases of certain plans 
(1)In generalSection 4050 of such Act (as amended by subsection (a)) is amended further by inserting after subsection (c) the following new subsection: 
 
(d)Treatment of unclaimed benefits in cases not involving termination or in cases of certain plans 
(1)Elective transfer of unclaimed benefits to the corporationThe plan administrator of a plan described in paragraph (6) may elect to transfer unclaimed benefits to the corporation. 
(2)Information to the corporationThe corporation may impose such conditions on transfers of unclaimed benefits to the corporation as the corporation determines are necessary to facilitate administration of this subsection and are not inconsistent with the purposes of this subsection. Such conditions may include requirements that the transferring plan provide to the corporation specified information and documentation. 
(3)Payment to the corporationWith respect to any participant, any transfer of an unclaimed benefit to the corporation shall— 
(A)in the case of a defined benefit plan, be a transfer of the participant’s designated benefit, or 
(B)in the case of an individual account plan, be a transfer of the participant’s vested account balance under the plan. 
(4)Payment by the corporationSubject to such reasonable restrictions as may be prescribed in regulations of the corporation (relating to investment limitations and otherwise)— 
(A)unclaimed benefits of a participant or beneficiary which are transferred to the corporation pursuant to this subsection shall be distributed by the corporation to the participant or beneficiary not later than upon application filed by the participant or beneficiary with the corporation in such form and manner as may be prescribed in regulations of the corporation, and 
(B)such benefits shall— 
(i)in the case of an individual account plan, be paid in a single sum (plus interest) or in such other form as is specified in regulations of the corporation, or 
(ii)in the case of a defined benefit plan, be paid— 
(I)in an amount based on the designated benefit and the assumptions prescribed by the corporation at the time that the corporation received the benefit, and 
(II)in a form determined under regulations of the corporation. 
(5)NoticeAny transfer of unclaimed benefits of a participant or beneficiary to the corporation pursuant to this subsection may occur only after reasonable advance notice of such transfer is provided by the plan administrator to the participant or beneficiary. The plan administrator shall also provide to the participant or beneficiary notice of any such transfer not later than 30 days after the date of the transfer. Notice mailed to the last known address of the participant or beneficiary shall be treated as a notice to the participant or beneficiary for purposes of this paragraph. Any such notice shall include information regarding procedures for obtaining the distribution of benefits from the corporation in accordance with paragraph (4). 
(6)Plans describedA plan is described in this paragraph if the plan is a pension plan (within the meaning of section 3(2)— 
(A) 
(i)which has neither terminated nor is in the process of terminating, or 
(ii)in the case of an unclaimed benefit to which section 401(a)(31)(B) of the Internal Revenue Code of 1986 applies (other than an unclaimed benefit of a missing participant), which has terminated or is in the process of terminating, and 
(B)which is not a plan described in paragraphs (2) through (11) of section 4021(b). 
(7)Certain provisions not to applySubsection (a) shall not apply to a plan described in paragraph (6).. 
(2)Unclaimed benefit definedSubsection (f) of section 4050 of such Act (as redesignated by subsection (a)(1)) is amended by adding at the end the following paragraph: 
 
(3)Unclaimed benefitThe term unclaimed benefit means— 
(A)any benefit of a participant or beneficiary which is distributable under the terms of the plan to the participant or beneficiary, if the distribution of the benefit has not commenced within 1 year after the later of the date on which the benefit first became so distributable or the participant’s severance from employment; 
(B)any benefit or other amount of a participant or beneficiary which is distributable under the terms of the plan with respect to a missing participant, or 
(C)any benefit to which section 401(a)(31)(B) of the Internal Revenue Code of 1986 applies or would apply if subclause (I) of section 401(a)(31)(B)(i) of such Code did not require the distribution to exceed $1,000.A benefit otherwise described in subparagraph (A) shall not be treated as an unclaimed benefit under subparagraph (A) if the participant or beneficiary elects not to have such treatment apply. Any such participant or beneficiary shall be given reasonable notice of the opportunity to make such an election. If the participant or beneficiary fails to make such an election within a reasonable period specified in the notice, any subsequent election shall not be given effect and the benefit shall be treated as an unclaimed benefit. A notice mailed to the last known address of the participant or beneficiary shall be treated as a notice to the participant or beneficiary for purposes of this paragraph.. 
(3)Conforming amendmentSection 4021(b) of such Act (29 U.S.C. 1321(b)(1)) is amended by striking This and inserting Except to the extent provided in subsections (c) and (d) of section 4050, this. 
(c)Treatment of transferred assetsSection 4050 of such Act (as amended by the preceding provisions of this section) is amended further— 
(1)in subsection (a), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and 
(2)by inserting after subsection (d) the following new subsection: 
 
(e)Treatment of transferred assetsA transfer to the corporation under this section shall be treated as a transfer of assets from a terminated plan to the corporation as trustee, and shall be held with assets of terminated plans for which the corporation is trustee under section 4042, subject to the rules set forth in that section.. 
(d)Escheat laws supersededSection 514(b) of such Act (29 U.S.C. 1144(b)) is amended— 
(1)by redesignating paragraph (9) as paragraph (10), and 
(2)by inserting after paragraph (8) the following new paragraph: 
 
(9)Any escheat or similar law of any State shall be superseded to the extent inconsistent with any transfer or other treatment of unclaimed benefits (as defined in section 4050(e)(3)) permitted under section 4050(d).. 
(e)Effective dates and related rules 
(1)In generalThe amendments made by subsection (a) shall apply to terminations occurring after December 31, 2005. the amendments made by subsections (b) and (c) shall apply with respect to transfers occurring after such date. The amendments made by subsection (d) shall apply with respect to transfers or treatment of unclaimed benefits occurring after such date.  
(2)RegulationsThe Pension Benefit Guaranty Corporation shall issue regulations necessary to carry out the amendments made by this section not later than December 31, 2005.  
413.Fiduciary duties with respect to changes in investment options 
(a)In GeneralSection 404(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)) is amended— 
(1)by adjusting the margination of paragraphs (2) and (3) so as to align them with paragraph (1); and 
(2)by adding at the end the following new paragraph: 
 
(4)For purposes of paragraph (1), in the case of any pension plan amendment changing investment options under the plan, the plan shall not be treated as permitting a participant or beneficiary to exercise control over assets in his or her account unless, under the terms of such amendment, the participant or beneficiary is permitted to retain any existing investment option with respect to any assets in his or her account invested pursuant to such option until such assets are otherwise invested by the participant or beneficiary.. 
(b)Effective dateThe amendment made by this section shall apply with respect to plan amendments adopted after the date of the enactment of this Act. 
414.Office of Pension Participant Advocacy 
(a)In generalTitle III of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 3001 et seq.) is amended by adding at the end the following: 
 
DOffice of Pension Participant Advocacy 
3051.Office of Pension Participant Advocacy 
(a)Establishment 
(1)In generalThere is established in the Department of Labor an office to be known as the Office of Pension Participant Advocacy. 
(2)Pension Participant AdvocateThe Office of Pension Participant Advocacy shall be under the supervision and direction of an official to be known as the Pension Participant Advocate who shall— 
(A)have demonstrated experience in the area of pension participant assistance, and 
(B)be selected by the Secretary after consultation with pension participant advocacy organizations.The Pension Participant Advocate shall report directly to the Secretary and shall be entitled to compensation at the same rate as the highest rate of basic pay established for the Senior Executive Service under section 5382 of title 5, United States Code. 
(b)Functions of officeIt shall be the function of the Office of Pension Participant Advocacy to— 
(1)assist participants and beneficiaries in understanding their rights to benefits under employee benefit plans, and, to the extent feasible, assist participants in obtaining such benefits, 
(2)evaluate the efforts of the Federal Government, business, and financial, professional, retiree, labor, women’s, and other appropriate organizations in assisting and protecting pension plan participants, including— 
(A)serving as a focal point for, and actively seeking out, the receipt of information with respect to the policies and activities of the Federal Government, business, and such organizations which affect such participants, 
(B)identifying significant problems for pension plan participants and the capabilities of the Federal Government, business, and such organizations to address such problems, and 
(C)developing proposals for changes in such policies and activities to correct such problems, and communicating such changes to the appropriate officials, 
(3)promote the expansion of pension plan coverage and the receipt of promised benefits by increasing the awareness of the general public of the value of pension plans and by protecting the rights of pension plan participants, including— 
(A)enlisting the cooperation of the public and private sectors in disseminating information, and 
(B)forming private-public partnerships and other efforts to assist pension plan participants in receiving their benefits, 
(4)advocate for the full attainment of the rights of pension plan participants, including by making pension plan sponsors and fiduciaries aware of their responsibilities, 
(5)give priority to the special needs of low and moderate income participants, and 
(6)develop needed information with respect to pension plans, including information on the types of existing pension plans, levels of employer and employee contributions, vesting status, accumulated benefits, benefits received, and forms of benefits. 
(c)Reports 
(1)Annual reportNot later than December 31 of each calendar year, the Pension Participant Advocate shall report to the Committees on Education and the Workforce and Ways and Means of the House of Representatives and the Committees on Health, Education, Labor, and Pensions and Finance of the Senate on its activities during the fiscal year ending in the calendar year. Such report shall— 
(A)identify significant problems the Advocate has identified, 
(B)include specific legislative and regulatory changes to address the problems, and 
(C)identify any actions taken to correct problems identified in any previous report.The Advocate shall submit a copy of such report to the Secretary and any other appropriate official at the same time it is submitted to the committees of Congress. 
(2)Specific reportsThe Pension Participant Advocate shall report to the Secretary or any other appropriate official any time the Advocate identifies a problem which may be corrected by the Secretary or such official. 
(3)Reports to be submitted directlyThe report required under paragraph (1) shall be provided directly to the committees of Congress without any prior review or comment by the Secretary or any other Federal officer or employee. 
(d)Specific powers 
(1)Receipt of informationSubject to such confidentiality requirements as may be appropriate, the Secretary and other Federal officials shall, upon request, provide such information (including plan documents) as may be necessary to enable the Pension Participant Advocate to carry out the Advocate’s responsibilities under this section. 
(2)AppearancesThe Pension Participant Advocate may represent the views and interests of pension plan participants before any Federal agency, including, upon request of a participant, in any proceeding involving the participant. 
(3)Contracting authorityIn carrying out responsibilities under subsection (b)(5), the Pension Participant Advocate may, in addition to any other authority provided by law— 
(A)contract with any person to acquire statistical information with respect to pension plan participants, and 
(B)conduct direct surveys of pension plan participants.. 
(b)Conforming amendmentThe table of contents for title III of such Act is amended by adding at the end the following: 
 
 
Subtitle C—Office of Pension Participant Advocacy 
3051. Office of Pension Participant Advocacy. 
(c)Effective date and transition rules 
(1)Effective dateThe amendment made by this section shall take effect on January 1, 2005. 
(2)Abolishment of the Office of Participant Assistance and Communications and related transition rulesEffective January 1, 2005, the Office of Participant Assistance and Communications in the Department of Labor is abolished, and the Secretary of Labor shall provide for the transfer, as appropriate, of the functions and personnel of such Office to the Office of Pension Participant Advocacy established under subtitle D of title III of the Employee Retirement Income Security Act of 1974 (as added by this Act). 
415.Exclusivity of powers and procedures applicable to rights or claimsSection 502 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132) is amended by adding at the end the following new subsection: 
 
(n)Notwithstanding any Federal statute of general applicability that would modify any of the powers and procedures expressly applicable to a right or claim arising under this title and that is not expressly incorporated by a provision of this title, such powers and procedures shall be the exclusive powers and procedures applicable to such right or such claim unless after such right or such claim arises the claimant voluntarily enters into an agreement to resolve such right or such claim through arbitration or another procedure.. 
VImproved pension protections for the changing workforce 
501.Loans from retirement plans for health insurance and job training expenses 
(a)In GeneralSection 206 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056) (as amended by sections 105 and 201) is amended further by adding at the end the following new subsection: 
 
(i)Loans from retirement plans for health insurance and job training expenses 
(1)In GeneralNotwithstanding any other provision of this subsection, a pension plan shall provide that a participant or beneficiary who is involuntarily separated from employment may, on the date of such separation, obtain a loan from the plan the proceeds of which are to be used within 6 months after the date of such loan— 
(A)for payments for insurance which constitutes medical care for the participant and the participant’s spouse and dependents, or 
(B)for job training expenses. 
(2)Qualified loanFor purposes of this subsection, the term qualified loan means a loan— 
(A)which by its terms requires interest on the loan to accrue not less frequently than monthly, 
(B)which by its terms requires— 
(i)repayment to begin not later than 18 months after the date of the loan, and 
(ii)repayment in full not later the date which is 36 months after the date of the loan, and 
(C)which bears interest from the date of the loan at a rate not less than 2 percentage points below, and not more than 2 percentage points above, the rate for comparable United States Treasury obligations on such date. 
(3)Limitation on amount of loansThe aggregate amount of borrowings for a plan year shall not exceed the sum of the amount of accruals (other than contributions) during the plan year prior to the plan year in which the loan is made. 
(4)Limitation on number of loansNot more than 3 loans to an individual under this subsection may be outstanding at any time. 
(5)Delinquencies treated as distributionAny amount required to be paid by a participant or beneficiary under paragraph (2)(B) during any plan year which is not paid at the time required to be paid, and any amount remaining unpaid as of the beginning of the plan year beginning after the period described in paragraph (2)(B)(ii), shall be treated as distributed during such plan year to the participant or beneficiary.. 
(b)Prohibited transaction exemptionSection 408(b) of such Act (29 U.S.C. 1108(b)) is amended by adding at the end the following new paragraph: 
 
(14)Any loan made by the plan to a disqualified person who is a participant or beneficiary of the plan if such loan— 
(A)is for the payment of health insurance premiums or job training expenses, and 
(B)meets the requirements of section 206(i).. 
(c)Effective dateThe amendments made by this section shall apply to loans made after the effective date specified in section 601. 
502.Automatic rollover upon mandatory distribution in excess of $1,000Section 206 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056) (as amended by sections 105, 201, and 501) is amended further by adding at the end the following new subsection: 
 
(j)Direct transfers of mandatory distributions in excess of $1,000 
(1)In GeneralA pension plan shall provide that, if— 
(A)a distribution described in paragraph (2) is made, and 
(B)the distributee does not elect to have such distribution paid directly to an eligible retirement plan and does not elect to receive the distribution directly,the plan administrator shall make such transfer to an individual retirement plan of a designated trustee or issuer and shall notify the distributee in writing (either separately or as part of a notice required under section 402(f) of the Internal Revenue Code of 1986) that the distribution may be transferred to another individual retirement plan. 
(2)Distribution describedA distribution from a plan is described in this paragraph if such distribution is an immediate distribution of the entire nonforfeitable accrued benefit of the participant and is in excess of $1,000. 
(3)DefinitionsFor purposes of this subsection— 
(A)Eligible retirement planThe term eligible retirement plan has the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986, except that a qualified trust under section 401(a) of such Code shall be considered an eligible retirement plan only if it is a defined contribution plan, the terms of which permit the acceptance of rollover distributions. 
(B)Individual retirement planThe term individual retirement plan has the meaning given such term by section 7701(a)(37) of the Internal Revenue Code of 1986.. 
503.Prompt distribution from defined contribution plans upon termination of participant’s covered employmentSection 206(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(a)) is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and by inserting (1) after (a); 
(2)in the first sentence, by striking pension plan and inserting defined benefit plan; 
(3)in the second sentence, by striking In the case of a plan and inserting In the case of a defined benefit plan; and 
(4)by adding at the end the following new paragraph: 
 
(2) 
(A)Except as provided in subparagraph (B), each defined contribution plan shall provide that, unless the participant otherwise elects— 
(i)the payment of benefits under the plan to the participant will begin not later than the 60th day after the close of the plan year in which occurs the date on which the participant attains the earlier of age 65 or the normal retirement age specified under the plan, and 
(ii)in any case in which the participant terminates his service with the employer prior to the date described in clause (i), the participant’s accrued benefit shall be distributed, in the form of one or more rollover contributions under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16) of the Internal Revenue Code of 1986, not later than the 60th day after the date of the participant’s termination of such service. 
(B)In any case in which immediate valuation of the participant’s accrued benefit is not practicable, the plan may provide for a period of more than 60 days in lieu of the 60-day period described in clauses (i) and (ii) of subparagraph (A), except that any such longer period provided by the plan may not extend beyond 60 days after the applicable valuation date under the plan..  
VIGeneral provisions 
601.General effective date 
(a)In GeneralExcept as otherwise provided in this Act, and subject to subsection (b), the amendments made by this Act shall apply with respect to plan years beginning on or after January 1, 2006. 
(b)Special rule for collectively bargained plansIn the case of a plan maintained pursuant to 1 or more collective bargaining agreements between employee representatives and 1 or more employers ratified on or before the date of the enactment of this Act, subsection (a) shall be applied to benefits pursuant to, and individuals covered by, any such agreement by substituting for January 1, 2002 the date of the commencement of the first plan year beginning on or after the earlier of— 
(1)the later of— 
(A)January 1, 2007, or 
(B)the date on which the last of such collective bargaining agreements terminates (determined without regard to any extension thereof after the date of the enactment of this Act), or 
(2)January 1, 2008. 
602.Plan amendmentsIf any amendment made by this Act requires an amendment to any plan, such plan amendment shall not be required to be made before the first plan year beginning on or after January 1, 2006, if— 
(1)during the period after such amendment made by this Act takes effect and before such first plan year, the plan is operated in accordance with the requirements of such amendment made by this Act, and 
(2)such plan amendment applies retroactively to the period after such amendment made by this Act takes effect and such first plan year. 
 
